


Exhibit 10.3


Hibbing Taconite Company Mahoning January 1, 1979 Lease and Operating Agreement

and all subsequent amendments through January 1, 2006

 


INDENTURE OF LEASE

 

THIS INDENTURE OF LEASE, made as of this 1st day of January, 1979, by and
between WILLIAM W. WATSON, LOUIS W. HILL, JR., HARRY L. HOLTZ and JOSEPH S.
MICALLEF, as Trustees under that certain Trust Agreement executed December 7,
1906, by and between the Lake Superior Company, Limited, an association
organized under the laws of the State of Michigan, and LOUIS W. HILL, JAMES N.
HILL, WALTER J. HILL and EDWARD T. NICHOLS, which Trust is commonly known as
Great Northern Iron Ore Properties, Parties of the First Part (hereinafter
referred to as “Lessors”), and MAHONING ORE AND STEEL PARTNERSHIP, a Minnesota
partnership, Party of the Second Part (hereinafter referred to as “Lessee”).

W I T N E S S E T H:

GRANTING
   CLAUSE   

That in consideration of the sum of One Dollar ($1.00) paid by the Lessee to the
Lessors, the receipt of which is hereby acknowledged, in consideration of the
covenants, agreements and conditions hereinafter contained, to be observed, kept
and performed by the Lessee, and in further consideration of the execution
simultaneously herewith and the full and complete performance by the Lessee of a
certain Operating Agreement (hereinafter referred to as the “Agreement”) dated
January 1, 1979, (which Agreement hereby is referred to and hereby is made a
part hereof, as fully as if all the terms and conditions thereof were set forth
in this Indenture of Lease), covering, among other things, the operation of the
mining properties hereinafter particularly described, the Lessors have demised,
leased and granted, and by these presents do demise, lease and grant to the said
Lessee, its successors and assigns, upon the terms and subject

 

-1-

 



 

--------------------------------------------------------------------------------


to the conditions herein and in the Agreement set forth, the tracts or parcels
of land in Minnesota, more particularly described below, said Agreement and this
Indenture of Lease being in substitution and in lieu of that mining lease dated
April 1st, 1895, as subsequently modified, supplemented and amended, recorded in
the Office of the Register of Deeds of St. Louis County, Minnesota in Book R of
Agreements on Page 499, et seq., and recorded in the office of the Register of
Deeds of Itasca County, Minnesota, in Book 32, Miscellaneous Records, Page 118,
et seq.:

In St. Louis County;

Lots One (1), Two (2), Three (3) and Four (4) of Section One (1) and Lots One
(1), Two (2), Three (3) and Four (4) of Section Two (2), (all of the foregoing
described lots herein collectively referred to as “Tract 1”); the Northeast
Quarter of the Southwest Quarter (NE¼-SW¼), the Southeast Quarter of the
Southwest Quarter (SE¼-SW¼), the Northwest Quarter of the Southeast Quarter
(NW¼-SE¼) and the North Half of the Southwest Quarter of the Southeast Quarter
(N½-SW¼-SE¼) of Section Two (2); the Southeast Quarter of the Southeast Quarter
(SE¼-SE¼) of Section Three (3); the Southwest Quarter of the Northeast Quarter
(SW¼-NE¼), the Northwest Quarter of the Southeast Quarter (NW¼-SE¼) and the
Southwest Quarter of the Southeast Quarter (SW¼-SE¼) of Section Eight (8); the
Southwest Quarter of the Northeast Quarter (SW¼-NE¼) and the Southeast Quarter
of the Northeast Quarter (SE¼-NE¼) of Section Nine (9); the Northeast Quarter of
the Northeast Quarter (NE¼-NE¼), the Northeast Quarter of the Northwest Quarter
(NE¼-NW¼), the Northwest Quarter of the Northwest Quarter (NW¼-NW¼), the
Southwest Quarter of the Northwest Quarter (SW¼-NW¼), the Southeast Quarter of
the Northwest Quarter (SE¼-NW¼) and the Northwest Quarter of the Southwest
Quarter (NW¼-SW¼) of Section Ten (10), Township Fifty-Seven (57) North of Range
Twenty-One (21) West, St. Louis County,

 

In Itasca County;

 

The Southeast Quarter of the Southwest Quarter (SE¼-SW¼), of Section
Twenty-Seven (27); Township Fifty-Seven (57) North of Range Twenty-Two (22)
West, Itasca County.

 

All of the foregoing premises, subject to legal highways, surface conveyances
and easements, including but not limited to, rights of way and easements for
railroads, electric power transmission lines, water lines, ditches, telegraph
and telephone wires now of record (which premises, subject to the
above-mentioned prior conveyances and encumbrances, are hereinafter

 

-2-

 



 

--------------------------------------------------------------------------------


referred to as the “Premises”), are leased to Lessee for the purpose, among
other things, of exploring for, mining, taking out and removing therefrom, and
concentrating or otherwise treating and shipping any and all Merchantable Iron
Ore, Concentratable Ore and Taconite as those terms are defined in the
Agreement, which are or which may hereafter be found on, in or under the
Premises or produced therefrom; and so long as Lessee shall pay the minimum
royalty or rent as provided in the Agreement, nothing herein contained shall
require Lessee to mine the Premises or exercise any or all of the rights herein
granted except as it deems it desirable to do so.

Notwithstanding the foregoing grant, Lessee agrees that a grant of right-of-way
rights on or over any of the Premises by Lessee to persons or entities not party
to this Indenture of Lease for purposes of constructing a railroad or a power
line shall require the written consent of Lessors, which consent shall not be
unreasonably withheld. In addition, Lessors reserve unto themselves the right to
grant rights-of-way and easements on or over any of the Premises, subject to the
written consent of Lessee, which consent shall not be unreasonably withheld.

TO HAVE AND TO HOLD, the said Premises, together with all and singular the
hereditaments and appurtenances thereunto belonging or in anywise appertaining,
unto the Lessee, its successors and assigns, for the term of forty-eight (48)
years from and after the date hereof, to and including December 31, 2026, for
the purposes aforesaid, subject, however, to the conditions and reservations
herein and in the Agreement set forth.

Lessors covenant and agree that Lessee, its successors or assigns, paying the
yearly rents and taxes called for by the Agreement and fully performing the
covenants and agreements herein contained to be performed, shall and may at all
times peaceably and quietly hold and enjoy the Premises, subject to the
above-mentioned prior conveyances and encumbrances, and shall

 

-3-

 



 

--------------------------------------------------------------------------------


receive and take the profits thereof without any molestation, interruption and
eviction by Lessors, or any other person or persons lawfully claiming or to
claim the same by, through or under the Lessors.

The grants contained in this Indenture of Lease are subject, however, to the
express condition that in case and as often as the Lessee shall make default in
the performance of or by the violation of any of its several covenants, as set
forth in the Agreement and in this Indenture, or shall breach any of the
conditions thereof or hereof, and such default or breach shall continue
uncorrected or unsatisfied by the Lessee for a period of sixty (60) days after
written notice thereof shall be given to the Lessee by the Lessors, then and
from thenceforward it shall be lawful for the Lessors to declare this Indenture
of Lease terminated and the rights of Lessee hereunder forfeited, and the
Lessors thereupon immediately, without notice or process of law, may enter upon
the Premises by their officers, agents or representatives and resume and hold
the sole and exclusive possession and ownership of the same against the Lessee
and against all other persons claiming from, through or under it; provided,
however, that in case of the termination in the manner aforesaid of such right,
title and interest of the Lessee, nevertheless, the Lessors may demand, collect,
sue for and recover all moneys at the time of such termination owing to it by
the Lessee under and pursuant to the terms and provisions of this Indenture and
of the Agreement; and provided, further, that if the Lessee shall perform such
covenant or covenants or cure such breach during such period of sixty (60) days,
such default or breach shall be deemed to have been cured, and the Lessors shall
not have any rights, nor shall the Lessee be subject to any liability based upon
such default or breach; and provided also, that if the Lessee shall deny any
such default or breach claimed by the Lessors, and shall demand arbitration
thereof in accordance with the arbitration provisions contained in the
Agreement, the time required for such

 

-4-

 



 

--------------------------------------------------------------------------------


arbitration shall not be deemed a part of such sixty (60) day period, and the
Lessee shall have sixty (60) days after the decision of the arbitrators in which
to correct any default or breach found by the arbitrators.

IN WITNESS WHEREOF, this Indenture of Lease has been executed by the parties
hereto as of the day and year first above written.

 

 

/s/ William W. Watson

 

William W. Watson

 

 

 

 

 

/s/ Louis W. Hill, Jr.

 

Louis W. Hill, Jr.

 

 

 

 

 

/s/ Harry L. Holtz

 

Harry L. Holtz

 

 

 

 

 

/s/ Joseph S. Micallef

 

Joseph S. Micallef

 

 

 

Trustees under that certain Trust Agreement executed December 7, 1906, by and
between Lake Superior Company, Limited, an association organized under the laws
of the State of Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill and
Edward T. Nichols; which Trust is commonly known as Great Northern Iron Ore
Properties.

 

 

 

 

 

MAHONING ORE AND STEEL PARTNERSHIP

 

By Bethlehem Steel Corporation as

 

 

General Partner

 

 

 

 

By

/s/ Robert M. McCann

 

 

Vice President

 

 

 

 

 

 

 

Attest

/s/ R. G. Masters

 

 

Assistant Secretary

 

 

 

-5-

 



 

--------------------------------------------------------------------------------




STATE OF MINNESOTA

)

 

 

:

SS.

COUNTY OF RAMSEY

)

 

 

On this 9th day of June, 1981, before me, a Notary Public within and for said
County and State, personally appeared WILLIAM W. WATSON, Trustee under that
certain Trust Agreement executed December 7, 1906, by and between Lake Superior
Company, Limited, an association organized under the laws of the State of
Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill and Edward T.
Nichols; which Trust is commonly known as Great Northern Iron Ore Properties; to
me known to be the person described in and who executed the foregoing instrument
and acknowledged that he executed the same as his free act and deed as such
Trustee.

 

 

/s/ Carole D. Lockrem

 

Notary Public

 

My commission expires June 26, 1987

 

 

STATE OF MINNESOTA

)

 

 

:

SS.

COUNTY OF RAMSEY

)

 

 

On this 9th day of June, 1981, before me, a Notary Public within and for said
County and State, personally appeared LOUIS W. HILL, JR., Trustee under that
certain Trust Agreement executed December 7, 1906, by and between Lake Superior
Company, Limited, an association organized under the laws of the State of
Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill and Edward T.
Nichols; which Trust is commonly known as Great Northern Iron Ore Properties; to
me known to be the person described in and who executed the foregoing instrument
and acknowledged that he executed the same as his free act and deed as such
Trustee.

 

 

/s/ Carole D. Lockrem

 

Notary Public

 

My commission expires June 26, 1987

 

-6-

 



 

--------------------------------------------------------------------------------




STATE OF MINNESOTA

)

 

 

:

SS.

COUNTY OF RAMSEY

)

 

 

On this 9th day of June, 1981, before me, a Notary Public within and for said
County and State, personally appeared HARRY L. HOLTZ, Trustee under that certain
Trust Agreement executed December 7, 1906, by and between Lake Superior Company,
Limited, an association organized under the laws of the State of Michigan, and
Louis W. Hill, James N. Hill, Walter J. Hill and Edward T. Nichols; which Trust
is commonly known as Great Northern Iron Ore Properties; to me known to be the
person described in and who executed the foregoing instrument and acknowledged
that he executed the same as his free act and deed as such Trustee.

 

 

/s/ Carole D. Lockrem

 

Notary Public

 

My commission expires June 26, 1987

 

 

STATE OF MINNESOTA

)

 

 

:

SS.

COUNTY OF RAMSEY

)

 

 

On this 9th day of June, 1981, before me, a Notary Public within and for said
County and State, personally appeared JOSEPH S. MICALLEF, Trustee under that
certain Trust Agreement executed December 7, 1906, by and between Lake Superior
Company, Limited, an association organized under the laws of the State of
Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill and Edward T.
Nichols; which Trust is commonly known as Great Northern Iron Ore Properties; to
me known to be the person described in and who executed the foregoing instrument
and acknowledged that he executed the same as his free act and deed as such
Trustee.

 

 

/s/ Carole D. Lockrem

 

Notary Public

 

My commission expires June 26, 1987

 

-7-

 



 

--------------------------------------------------------------------------------


 

STATE OF PENNSYLVANIA

)

 

 

:

SS.

COUNTY OF LEHIGH

)

 

 

On this 27th day of July, 1981, before me, a Notary Public with and for said
County and State, personally appeared R. M. McCann and R. G. Masters, to me
personally known, who, being each by me duly sworn, did depose and say that they
are respectively a Vice President and an Assistant Secretary of Bethlehem Steel
Corporation, a general partner of Mahoning Ore and Steel Partnership, the
partnership named in the foregoing instrument, and that said instrument was
signed in behalf of the partnership by authority of its Management Committee and
as the free act and deed of said partnership.

 

 

/s/ Beverly A. DeFubic

 

Notary Public

 

My commission expires January 7, 1985.

 

This instrument prepared by:

 

F. L. Hartman

Attorney at Law

1100 Superior Avenue

Cleveland, Ohio 44114

 

 

-8-

 



 

--------------------------------------------------------------------------------


AMENDED MAHONING AGREEMENT

 

TABLE OF CONTENTS

 

Article I

Granting Clause

2

 

 

 

Article II

Warranty

3

 

 

 

Article III

Definitions

4

 

 

 

Article IV

Lessee’s Covenants

6

 

 

 

 

Section 1 Operations

6

 

Section 2 Royalty

7

 

Section 3 Minimum Royalty

13

 

Section 4 Weights

16

 

Section 5 Reports

17

 

Section 6 Taxes

18

 

Section 7 Liens

19

 

Section 8 Indemnity

19

 

 

 

Article V

Controversy Not to Suspend Rights

21

 

 

 

Article VI

Inspection by Lessors

21

 

 

 

Article VII

Termination by Lessors

21

 

 

 

Article VIII

Notices

22

 

 

 

Article IX

Termination by Lessee

22

 

 

 

Article X

Surrender and Removal

23

 

 

 

Article XI

Lien of Lessors

24

 

 

 

Article XII

Cross Mining Rights

24

 

 

 

Article XIII

Beneficiation

26

 

 

 

Article XIV

Materials from Prior Operations

29

 

 

 

Article XV

Arbitration

30

 

 

 

Article XVI

Headings

31

 

 

 

Article XVII

Assignment

31

 

 

 

Article XVIII

Successors and Assigns

32

 

 

 

Article XIX

Insolvency

32

 

 

--------------------------------------------------------------------------------


MAHONING

OPERATING

AGREEMENT

 

THIS AGREEMENT, made as of this 1st day of January, 1979, by and between WILLIAM
W. WATSON, LOUIS W. HILL, JR., HARRY L. HOLTZ and JOSEPH S. MICALLEF, as
Trustees (hereinafter referred to as “Lessors”), under that certain Trust
Agreement executed December 7, 1906, by and between the Lake Superior Company,
Limited, an association organized under the laws of the State of Michigan, and
LOUIS W. HILL, JAMES N. HILL, WALTER J. HILL and EDWARD T. NICHOLS, which Trust
is commonly known as Great Northern Iron Ore Properties, (hereinafter called the
“Trust”), and MAHONING ORE AND STEEL PARTNERSHIP, a Minnesota partnership
(hereinafter referred to as “Lessee”).

W I T N E S S E T H

WHEREAS, under and by virtue of the mining lease dated April 1st, 1895, recorded
in the Office of the Register of Deeds of St. Louis County, Minnesota in Book
“R” of Agreements on Page 499, et seq., and recorded in the Office of the
Register of Deeds of Itasca County, Minnesota, in Book 32 of Miscellaneous
Records on Page 118, et seq. (which lease as heretofore supplemented, amended,
and modified, is hereinafter called the “Mahoning Lease”), AMMI W. WRIGHT and
others, as lessors, leased to the MAHONING ORE COMPANY, as Lessee, certain
mineral and auxiliary lands for mining and related purposes then comprising the
Mahoning Mine which now is as hereinafter described; and

WHEREAS, the Lessors have now become and are the owners by mesne transfers of
the fee to the Mahoning Mine and the owners of all the right, title and interest
of the Lessors and their successors under the Mahoning Lease; and

 

--------------------------------------------------------------------------------


WHEREAS, the Lessee has succeeded to all the right, title and interest of the
MAHONING ORE COMPANY, as Lessee, and is now the owner and holder of the Mahoning
Lease and the leasehold estate created thereby; and

WHEREAS, the parties hereto wish to further amend, modify and extend the
Mahoning Lease all upon the terms and subject to the provisions hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
undertakings of the parties hereinafter set forth, the parties respectively
mutually covenant and agree that effective from and after the date hereof, the
Mahoning Lease shall be, and the same is, amended, supplemented, and modified so
that each, all and singular the terms, provisions, conditions and agreements of
the Mahoning Lease shall be those hereinafter set forth, which shall be and
constitute, from and after the date hereof, the entire lease and agreement
between the parties and in substitution and in lieu of the Mahoning Lease as
heretofore supplemented, amended and modified.

AMENDED MAHONING LEASE

ARTICLE I

GRANTING CLAUSE

LEASE OF PREMISES

Lessors, concurrently with the execution of this Agreement, by an indenture of
Lease in the form of Exhibit A attached hereto and by this reference
incorporated herein, do demise, lease, and grant unto Lessee, for the term of
forty-eight (48) years from and after the date hereof, to and including December
31, 2026, those tracts or parcels of land situated in the State of Minnesota
described as follows:

 

-2-

 



 

--------------------------------------------------------------------------------


In St. Louis County:

Lots One (1), Two (2), Three (3) and Four (4) of Section One (1) and Lots One
(1), Two (2), Three (3) and Four (4) of Section Two (2), (all of the foregoing
described lots herein collectively referred to as “Tract 1”); the Northeast
Quarter of the Southwest Quarter (NE¼-SW¼), the Southeast Quarter of the
Southwest Quarter (SE¼-SW¼), the Northwest Quarter of the Southeast Quarter
(NW¼-SE¼) and the North Half of the Southwest Quarter of the Southeast Quarter
(N½-SW¼-SE¼) of Section Two (2); the Southeast Quarter of the Southeast Quarter
(SE¼-SE¼) of Section Three (3); the Southwest Quarter of the Northeast Quarter
(SW¼-NE¼), the Northwest Quarter of the Southeast Quarter (NW¼-SE¼) and the
Southwest Quarter of the Southeast Quarter (SW¼-SE¼) of Section Eight (8); the
Southwest Quarter of the Northeast Quarter (SW¼-NE¼) and the Southeast Quarter
of the Northeast Quarter (SE¼-NE¼) of Section Nine (9); the Northeast Quarter of
the Northeast Quarter (NE¼-NE¼), the Northeast Quarter of the Northwest Quarter
(NE¼-NW¼), the Northwest Quarter of the Northwest Quarter (NW¼-NW¼), the
Southwest Quarter of the Northwest Quarter (SW¼-NW¼), the Southeast Quarter of
the Northwest Quarter (SE¼-NW¼) and the Northwest Quarter of the Southwest
Quarter (NW¼-SW¼) of Section Ten (10), Township Fifty-Seven (57) North of Range
Twenty-One (21) West, St. Louis County;

 

In Itasca County:

 

The Southeast Quarter of the Southwest Quarter (SE¼-SW¼) of Section Twenty-Seven
(27), Township Fifty-Seven (57) North of Range Twenty-Two (22) West, Itasca
County.

 

which tracts or parcels of land are hereinafter referred to as the “Premises.”

ARTICLE II

WARRANTY

Lessors covenant and agree that Lessee, its successors or assigns, paying the
yearly rents and taxes called for herein and fully performing the covenants and
agreement herein contained to be performed, shall and may at all times peaceably
and quietly hold and enjoy the Premises, subject to the prior conveyances and
encumbrances set out in Exhibit A hereto, and shall receive and take the profits
thereof without any molestation, interruption and eviction by Lessors, or any
other person or persons lawfully claiming or to claim the same by, through or
under Lessors.

 

-3-

 



 

--------------------------------------------------------------------------------


ARTICLE III

DEFINITIONS

The following terms, whenever used in this Agreement, shall have the respective
meanings hereinafter set forth unless the context shall otherwise require:

 

(a)

“Concentratable Ore”: all iron ore not falling within the definition of
Merchantable Iron Ore or Taconite, which under good mining practices ordinarily
and customarily would be mined and treated prior to shipment.

 

(b)

“Concentrates”: the beneficiated products resulting from the treatment of
Concentratable Ore by any process whatsoever.

 

(c)

“Mahoning Mine”: the Premises and including all estates, rights, privileges,
interests and other property, real or personal, as the same are more
particularly described, defined and limited herein and in that certain Indenture
of Lease, a true copy of which is attached as Exhibit “A”.

 

(d)

“Merchantable Iron Ore”: iron ore which, in accordance with good engineering
methods and in accordance with practices then prevailing in similar work and
operations on the Mesabi Range, ordinarily and customarily would be mined and
shipped in its natural condition without treatment other than dry screening.

 

(e)

“Oxide Pellets”: pellets in which the iron mineral is composed essentially of
hematite (Fe203), which pellets as of the date hereof are produced in the trade
from ore containing hematite or magnetite, or any combination thereof.

 

(f)

“Reduced Pellets or Partially Reduced Pellets”: pellets in which the iron
mineral is composed essentially of iron (Fe) and some iron oxide (Fe0).

 

-4-

 



 

--------------------------------------------------------------------------------


 

(g)

“ship”, “shipped” and “shipment”: (i) when used with reference to Merchantable
Iron Ore or Taconite, the removal of such ore from the Mahoning Mine for any
purpose other than stockpiling, and, if stockpiled, the removal from stockpile
for any purpose other than restockpiling; (ii) when used with reference to
Concentratable Ore, the removal of such ore from the Mahoning Mine for any
purpose other than stockpiling or treatment, and, if stockpiled, the removal
from stockpile for any purpose other than treatment or restockpiling; and (iii)
when used with reference to Concentrates, the removal of such Concentrates from
the place of treatment for any purpose other than stockpiling;

 

(h)

“Taconite”: any ferruginous chert or ferruginous slate in the form of compact,
siliceous rock, in which the iron oxide is so finely disseminated that
substantially all the rock must be reduced to a size less than 20 mesh (Tyler)
by fine grinding in order to obtain a marketable iron-bearing material. Whenever
the term “Taconite” is used in this Agreement it shall mean Taconite in its
natural state prior to any treatment.

 

(i)

“Taconite Concentrates”: the concentrated product resulting from the treatment
of Taconite by any process whatsoever.

 

(j)

“Taconite Lands”: the Premises and all other lands in Townships 57, 58 and 59,
Ranges 20, 21 and 22 owned or controlled by Lessee or any successors or
successor thereto.

 

(k)

“ton”: the long ton of two thousand two hundred and forty (2,240) pounds
avoirdupois.

 

-5-

 



 

--------------------------------------------------------------------------------


 

(l)

“tract” or “tracts”: one or more parcels of land, respectively, described in
accordance with the land subdivision system used by the United States Government
in the survey of public lands, being either a government lot or one-quarter (¼)
of a quarter section, according to the United States Government Survey of the
government township in which the parcel is located.

 

(m)

“iron unit”: iron content expressed as a percent of total content e.g. one iron
unit equals one percent (1%) of iron (Fe) or 22.4 pounds when referring to a
ton.

ARTICLE IV

LESSEE’S COVENANTS

In consideration of the rights and privileges in the said Indenture of Lease and
herein granted, Lessee hereby covenants and agrees to and with the Lessors, as
follows:

 

Section 1.

Operations

All operations of the Lessee under this Agreement which involve the mining and
removal of any ores or materials from the Premises shall be conducted in a good
and workmanlike manner and in accordance with good engineering practices, then
in effect on the Mesabi Range and Lessee shall furnish to Lessors from time to
time upon their request, (i) one copy of Lessee’s mine maps and cross sections
(with the results of drilling shown thereon), (ii) reports of the tonnage of all
Taconite shipped to any concentrating plant and the results of any operations
involving Taconite in the said concentrating plant, and (iii) statements of the
estimated tonnage of all Merchantable Iron Ore, Concentrates, Taconite,
Concentratable Ore and any other iron-bearing materials mined from the Premises
and stockpiled thereon or elsewhere, it being understood that all such
information shall be such as the Lessee customarily obtains for its own records
and Lessee shall not be required to compile special reports or statements for
such

 

-6-

 



 

--------------------------------------------------------------------------------


purposes; provided, however, that, subject to the above requirements, the Lessee
may, from time to time and when and as it deems it desirable, use and employ
such methods of mining, treating, concentrating or beneficiating any or all of
the ores and iron-bearing materials in or derived from the Premises as it may
desire or find most profitable or economical.

 

Section 2.

Royalty

The Lessee shall on the 20th day of January, April, July and October of each and
every year, herein referred to as “quarter days”, or on or before the day
ensuing if that day falls on Sunday or a holiday, so long as this Agreement
continues in force, pay to the Lessors in the following name and address:
Trustees, Great Northern Iron Ore Properties, W-2081 First National Bank
Building, St. Paul, Minnesota 55101, or such other place in the United States as
Lessors shall from time to time designate in writing, for all Merchantable Iron
Ore, Concentrates and Taconite derived from the Premises which shall be by the
Lessee shipped as herein provided, during the three (3) months preceding the
first day of the month in which such payment is to be made as aforesaid (each
such period being herein called the “calendar quarter”), royalty at the
following respective rates per ton:

 

A.

For each ton of Merchantable Iron Ore or Concentrates, a sum equal to   ***   ,
which amount shall be subject to increase in the same proportion that the
Producer Price Index for All Commodities (with 1967 equal to 100 as a base),
published by the Bureau of Labor Statistics of the U.S. Department of Labor,
formerly referred to as the Wholesale Price Index (hereinafter called the
“Index”) or any successor Federal agency publishing such Index increases for the
first month of the calendar quarter (i.e., for January, April, July or October,
as the case

 

-7-

 



 

--------------------------------------------------------------------------------


may be) in which Merchantable Iron Ore or Concentrates are shipped exceeds the
January, 1977 Wholesale Price Index level of 188.0;

 

B.

For each ton of Taconite, a sum calculated as follows:

 

(1)

The base royalty, except as provided in subparagraph (2) below of this Paragraph
B shall be   ***   per ton of Oxide Pellets as increased by   ***   of the sum
of the additional amounts per ton determined in accordance with subparagraphs
(a) and (b) below.

 

(a)

Reference shall be made to the Producer Price Index for All Commodities (with
1967 equal 100 as a base), published by the Bureau of Labor Statistics of the
United States Department of Labor, or any successor Federal agency publishing
such index (hereinafter called “the Index”), for the second month in such
calendar quarter (i.e., for February, May, August or November, as the case may
be). If the Index for such month shall exceed the January, 1977 Wholesale Price
Index of 188.0, the excess shall be computed and the result multiplied
by   ***   . For example, if the Index increased to 210.4 for August, 1978, the
additional amount for the calendar quarter of July, August, and September of
1978 would be computed as follows:

***

 

(b)

If the prevailing Lake Erie market price per iron unit of Lake Superior District
Oxide Pellets of type, grade and character similar to those being produced in
the trade as of the date hereof delivered

 

-8-

 



 

--------------------------------------------------------------------------------


to rail of vessel at Cleveland, Ohio, as published in Iron Age or as otherwise
provided in Paragraph C below of this Section 2, shall exceed the price of
$   ***   per unit of iron, an additional amount shall be determined, which
shall be the difference between $   ***   multiplied by 64 (deemed iron content
per ton), and said prevailing Lake Erie market price multiplied by 64, and the
difference, if any, multiplied by   ***   . For example, if such prevailing Lake
Erie market price at Cleveland, Ohio, was increased to $   ***   per unit, the
amount would be computed as follows:

 

Price Per Iron Unit

 

$

***

 

$

***

64 Iron Units Per Ton

 

x

64

 

x

64

 

 

 

 

 

 

 

Price Per Ton of pellets

 

$

***

 

$

***

 

 

 

 

 

 

 

 

Difference

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

***

 

 

 

 

 

 

$

***

 

 

 

 

 

 

x

***

 

 

 

 

 

 

$

***

 

 

(2)

Anything hereinabove contained to the contrary notwithstanding, for the period
of this Agreement prior to January 1, 1992, the base royalty with respect to
each ton of Oxide Pellets produced from Taconite shipped from  ***  (hereinafter
called “initial base royalty”) shall be  ***  plus  ***  of the amount by which
the base royalty determined as provided in subparagraph 2 B(1) exceeds  ***  .
If, prior to 1992,   ***   is economically exhausted by the shipment of Taconite
producing less than  

 

-9-

 



 

--------------------------------------------------------------------------------


***   tons of Oxide Pellets, determined in accordance with subparagraph 2 B(3)
hereof, then the foregoing initial base royalty shall apply to shipments of
Taconite from any of the Premises until January 1, 1992 or   ***   tons of Oxide
Pellets are produced, whichever occurs first.

 

(3)

The base royalty pursuant to subparagraph (1) or the initial base royalty
pursuant to subparagraph (2) above shall be converted to a Taconite basis as
follows:

For each quarter year in which Taconite is mined hereunder, the conversion
factor shall be based upon Lessee’s plant operations in such quarter year and
shall be a ratio determined by dividing the total number of tons of Oxide
Pellets produced from the plant or plants in which Taconite from the Premises is
concentrated by the total number of tons of Taconite from the Taconite Lands
processed in such plant or plants to produce such tonnages of Oxide Pellets
during such quarter year. For purposes of the foregoing sentence, tonnages of
Oxide Pellets shall include Taconite Concentrates produced but not pelletized,
the tonnages of which shall be the number of tons of Oxide Pellets which could
be expected to result from the pelletizing of such Taconite Concentrates,
provided, however, that Taconite Concentrates making up customary in-plant surge
piles shall be excluded. The conversion factor multiplied by the base royalty or
the initial base royalty, as the case may be, shall be the royalty on Taconite
for the quarter year. If the final figures required to make the computations
necessary to compute the royalty in each quarter

 

-10-

 



 

--------------------------------------------------------------------------------


on the above basis are not available, the most reasonable figures available
shall be used and such royalty shall be adjusted to the final tonnages and
recovery at the end of each calendar year and an appropriate adjustment based on
such information made to the Lessors not later than January 20th of the next
calendar year with the royalty statement required by such date.

C.            In the event some period other than 1967 is used as a base of 100
in determining the Index for the purpose of computing the escalation amount,
such Index shall be adjusted so as to be in correct relationship to such 1967
base. In the event such Index is changed or is not published by any Federal
agency, the index to be used as aforesaid shall be that index published, which,
after necessary adjustment, if any, provides the most reasonable substitute for
the Index during any period subsequent to March, 1978, it being intended to
substitute an index which most accurately reflects fluctuations in the prices of
all commodities in the manner presently reported by the Index. If the parties
hereto cannot agree upon a substitute index which accomplishes this purpose,
such question shall be determined by arbitration in the manner hereinafter
provided.

If the prevailing Lake Erie market price of Lake Superior District iron ore
pellets published in Iron Age shall change in various issues of Iron Age
published during a calendar quarter, such market price as published in the last
issue of that calendar quarter shall be employed for the purpose of making the
royalty adjustment provided herein for such calendar quarter. If prices quoted
in such last issue of Iron Age indicate there is in effect more than one bona
fide Lake Erie market price, then the arithmetical average of all of the prices
quoted by all

 

-11-

 



 

--------------------------------------------------------------------------------


of the companies shown as quoting a price in such issue as being in effect at
that time shall be deemed the prevailing Lake Erie market price.

If Iron Age shall cease publication, or shall cease to publish such prevailing
market price of Lake Superior District iron ore pellets delivered to rail of
vessel at Cleveland, Ohio, or shall be in error and such price shall be
published by some other publication generally accepted in the trade as reliable,
then quotations of such price as published by such other publication shall be
accepted and employed for the purpose of making the royalty adjustment
hereinabove provided. If, and for so long as, such prevailing price of iron ore
pellets delivered at Cleveland as aforesaid shall not be published in Iron Age
or in another publication accepted as aforesaid, then this agreement shall
nevertheless continue in full force and effect, and the parties hereto shall
determine by mutual agreement another method or formula to be used until such
published price may again be available and which will produce as nearly as may
be the same rates of royalty as would have prevailed under a continuation of
such publication of such prices. If such published price ceases to be available
and the parties hereto fail within a reasonable time to agree upon such new
method or formula for the adjustment of royalty rates hereunder, the same shall
be determined by arbitration in the manner hereinafter provided.

D.        Royalties paid on Taconite shipped hereunder include the value of
tailings derived from such Taconite and any such tailings so derived shall be
the property of Lessee, provided, however, that if any of such tailings shall be
sold, Lessors will be paid   ***   of the proceeds of such sale, after deduction
of all costs and expenses of Lessee attributable to such sale.

E.         If Lessee shall produce on the Taconite Lands Reduced Pellets or
Partially Reduced Pellets rather than or in addition to Oxide Pellets from
iron-bearing material mined from the Premises, or if Lessee shall encounter in
the Premises mineral in economically

 

-12-

 



 

--------------------------------------------------------------------------------


mineable quantities which Lessee wishes to remove and treat and for which no
royalty rate is provided in this Agreement, Lessee shall notify Lessors thereof
and the parties hereto shall promptly thereafter attempt to agree upon a base
royalty for Reduced Pellets or Partially Reduced Pellets or a royalty rate for
said mineral, as the case may be, but a failure to agree shall not be subject to
arbitration, nor shall such a failure suspend or invalidate this Agreement nor
the rights and privileges of Lessee herein.

 

Section 3.

Minimum Royalty

For each year during which this Agreement shall continue in effect and
regardless of whether Lessee shall conduct on the Premises any mining or other
operations, Lessee, subject to the provisions hereinafter contained, shall pay
to Lessors as minimum royalty or rent for and with respect to such year for the
Premises and the rights and privileges granted hereby, a minimum payment of a
sum computed at the following rates:

 

A)

***   with respect to calendar year 1979; and

 

B)

***   with respect to each calendar year thereafter, subject to escalation as
hereinafter provided.

The amount of minimum royalty payable with respect to each calendar year shall
be escalated as to minimums to be paid commencing in 1981 by multiplying the
minimum royalty payable by a fraction, the numerator of which is the base
royalty on Oxide Pellets for the last calendar quarter of the year immediately
preceding the year in which such minimum royalty is payable and the denominator
of which is the base royalty for the last calendar quarter of 1979. For example,
if the base royalty as of December 31, 1979 is $   ***  , and as escalated to
the last quarter of 1980 is $  ***   , the amount of minimum royalty payable for
the first quarter of 1981 and each of the three succeeding calendar quarters
would be calculated as follows:

 

-13-

 



 

--------------------------------------------------------------------------------


 

Base annual minimum for 1981

=

$   ***

Base quarterly minimum for 1981

=

$   ***

1981 quarterly escalated minimum

=

 

 

 

 

$   ***   x   

$  ***

÷ 4 =

 

 

 

$   ***

 

$   ***

 

If, at any time after the first calendar year of this Agreement, the accumulated
tonnage of Taconite shipped plus the tonnage paid for in minimum royalty in
excess of the minimum royalty used and applied in satisfaction of earned royalty
hereunder shall exceed the equivalent of 40 million tons of Oxide Pellets, then
commencing with the next full calendar quarter and for the remaining term hereof
the minimum royalty payable hereunder shall be an amount equal to  ***   of the
amount otherwise payable as minimum royalty as determined in accordance with the
preceding two paragraphs. To determine the total number of tons of Oxide Pellets
paid for by such excess minimum royalty, such excess minimum royalty shall be
divided by the royalty rate on Oxide Pellets in effect in the calendar quarter
for which such determination is made.

The annual minimum royalty or rent shall be paid in quarterly installments on
the 20th day of January, April, July and October in each year, each installment
being for the calendar quarter preceding the quarter in which such payment date
falls.

The minimum royalty payment for the calendar quarter in which termination of
this Agreement occurs, if such termination occurs other than on the last day of
such quarter, shall be that proportion of the minimum royalty payment due for
such quarter which the number of days from the first day of such quarter to the
effective date of termination bears to the total number of days in such quarter.

When and if for any calendar year, Lessee shall have paid to Lessors as minimum
royalty or earned royalty or both an amount equal to four times the minimum
royalty payment due for

 

-14-

 



 

--------------------------------------------------------------------------------


the first calendar quarter of such year, then and in that event there shall be
no minimum royalty payment required for any subsequent calendar quarter of that
year.

If earned royalty payable by Lessee for any calendar quarter shall be less than
the amount of the minimum royalty payment for the calendar quarter, determined
as hereinabove provided, Lessee shall pay Lessors on the quarter day immediately
following such quarter, an additional sum equal to the difference between such
earned royalty for such calendar quarter and the minimum royalty payment for
such calendar quarter and such additional sum (hereinafter called “prepaid
royalty”) shall be considered an advance or prepayment of earned royalty on
subsequent shipments.

Lessee shall have the right to apply any prepaid royalty, including the prepaid
royalty in the amount of   ***   existing on the date of this Agreement, in any
subsequent calendar quarter of the same or any subsequent calendar year to the
extent required or so far as the same will go in satisfaction of the amount of
earned royalty payable by Lessee for any such quarter which is in excess of the
minimum royalty payment for such calendar year. Notwithstanding anything to the
contrary contained in the foregoing sentence, on the date on which the Trust
shall terminate and cease existence, any prepaid royalty credit then existing
hereunder shall be considered liquidated and cancelled, provided that any
minimum royalty payable after such date shall continue to apply in satisfaction
of any earned royalty payable hereunder during the balance of the term of this
Agreement. In addition, during the three (3) calendar years immediately
preceding the year in which the Trust shall terminate and cease existence,
Lessee shall have the right to apply and credit any earned royalty paid
hereunder during any of the said three (3) calendar years in excess of minimum
royalty toward the satisfaction of any minimum royalty otherwise payable for the
period commencing with the start of the said three (3) calendar years and ending
on the date on

 

-15-

 



 

--------------------------------------------------------------------------------


which the Trust shall so terminate and cease. For purposes of the immediately
preceding sentence, minimum royalties payable during such period shall be
calculated at the escalated minimum royalty rate applicable at the commencement
of said period, and as of the date of the termination of the Trust minimum
royalties payable thereafter shall be calculated as escalated in accordance with
the second paragraph of this Section 3.

 

Section 4.

Weights

In the event that Merchantable Iron Ore, Concentrates or Taconite are shipped
from the Premises by a common carrier railroad company, the Merchantable Iron
Ore, Concentrates or Taconite so shipped shall (except as hereinafter provided)
be weighed separately by the railroad company transporting the same, which
weights shall determine the quantities as between the parties hereto. In the
event that Merchantable Iron Ore, Concentrates or Taconite are shipped from the
Premises, by means other than a common carrier railroad company, the weights of
the Merchantable Iron Ore, Concentrates or Taconite so shipped shall (except as
hereinafter provided) be determined separately by weighing upon belt scales or
other weighing devices of standard design customarily used on the Mesabi Range
in similar practices, or by such other means as may be mutually agreed upon
between the parties hereto, and the weights so obtained shall be prima facie
evidence between the parties hereto of the amounts so taken. If Taconite from
the Premises is intermingled before weighing with Taconite from other lands, the
tonnage shipped shall be determined by a count of uniformly loaded vehicles or
units (which vehicles or units shall at all times be of uniform size, or in any
event of a known capacity, so that accurate accounting of the quantity of
material transported thereby can always be made) from the Premises and from said
other lands and by allocation of the combined weights determined by such belt
scales or other weighing devices upon the basis of such vehicle or unit count,
or by

 

-16-

 



 

--------------------------------------------------------------------------------


such other means as may be mutually agreed upon between the parties hereto.
Lessors shall at any and all reasonable times have free access to and right of
inspection of any such belt scales or other weighing devices, and may make such
tests to verify the accuracy thereof as they may desire and any variance,
discrepancy or inaccuracy discovered in such belt scales or other weighing
devices shall be promptly corrected by Lessee and any differences arising
therefrom shall be promptly adjusted and settled. Lessee shall as promptly as
possible after the end of each calendar month supply Lessors with its statement
as to all weights obtained by such belt scales or other weighing devices during
the preceding calendar month, specifying separately the tonnage of Merchantable
Iron Ore, Concentrates and Taconite. Lessee will cause any common carrier
railroad company transporting any ore mined from the Premises promptly to
furnish to Lessors the usual and customary written certificates showing the true
weight of the various classifications of ore so transported over its lines of
railroad and giving the number and weight of each car and the place from which
shipped, so that Lessors may accurately determine the weights and identity of
each grade of the various classes of said ore so produced and shipped from the
Premises. Said written certificates, when properly certified by the agent of the
railroad company furnishing the same shall be prima facie evidence of all facts
therein stated.

 

Section 5.

Reports

The Lessee, at the time of each quarterly payment of royalty, shall transmit to
the Lessors a true and accurate statement showing for the preceding calendar
quarter the following, to-wit:

 

(a)

The tonnage and analysis of Merchantable Iron Ore and Concentrates,
respectively, mined from the Premises and shipped during such quarter;

 

(b)

The tonnage and analysis of all Concentratable Ore mined from the Premises taken
to any treating plant during such quarter and the results of any operations

 

-17-

 



 

--------------------------------------------------------------------------------


involving the said ore in the said treating plant, including tonnage and iron
unit recovery and analyses of Concentrates and tailings;

 

(c)

The total tonnage and classification of Taconite and iron-bearing material mined
from the Premises and stockpiled or shipped during such quarter;

 

(d)

The indices, factors, tonnages and calculations essential to make the
determinations specified in Section 2 of this Article IV.

The royalty statement transmitted for the fourth calendar quarter of each year
shall include or be accompanied by an accurate statement of the total number of
tons of Taconite processed in such year in the Lessee’s plant or plants from all
sources and the total number of tons of Oxide Pellets (including the natural
iron content thereof) produced from such Taconite in such year.

The Lessee will also furnish to the Lessors annually, if requested, an accurate
statement and report of exploration and development work upon the Premises
during the preceding year and at least a quarter-portion of all exploration
samples, and, when requested by the Lessors in writing, a quarter-portion of
mine or mill samples.

 

Section 6.

Taxes

The Lessee shall pay all lawful taxes and assessments, general and specific,
ordinary and extraordinary which may be lawfully imposed, levied or assessed
upon any and all of the Premises and on the Merchantable Iron Ore,
Concentratable Ore, Concentrates, Taconite, Oxide Pellets and other iron-bearing
material in which Lessors retain an interest taken or derived therefrom, and on
all improvements and personal property thereon and on all royalty paid by it to
the Lessors pursuant to this Agreement while this Agreement shall remain in
force with respect thereto, but excluding any taxes upon or measured by the net
income of Lessors, and shall

 

-18-

 



 

--------------------------------------------------------------------------------


furnish the Lessors with duplicate receipts promptly after Lessee obtains them,
showing the payment of all such assessments and taxes; provided, however, that
the Lessee shall always have the right to contest in the courts or otherwise the
validity of any such taxes or assessments in case the same shall be claimed to
be unlawful, unjust, unequal or excessive, or to take such other steps or
proceedings as may be necessary to secure a cancellation, reduction,
readjustment or equalization thereof before the Lessee shall be required to pay
and discharge the same or any part thereof; but provided further that the Lessee
shall not permit or suffer the Premises or any part thereof or any Merchantable
Iron Ore, Concentratable Ore, Concentrates, Taconite and Oxide Pellets from the
Premises or any improvements or personal property thereon, to be sold at any
time for any such taxes or assessments.

 

Section 7.

Liens

While this Agreement shall remain in force, the Lessee shall protect the
Premises and all improvements thereon and iron-bearing material mined thereon or
concentrates derived therefrom and not sold and disposed of in due course of
business or shipped therefrom, from all mechanics’ and laborers’ liens and shall
keep the title to the same free and clear from all clouds or encumbrances on
account of, or in any manner arising from, the mining operations conducted
hereunder or the use and occupancy hereunder of the Lessee or the agents,
servants, or employees of the Lessee, and the Lessee shall protect, indemnify
and save harmless the Lessors from claims, actions and liability of whatever
kind, arising from the operations of the Lessee in its work or mining under the
provisions of this Agreement.

 

Section 8.

Indemnity

Lessee shall do and perform, or refrain from doing, with respect to the
Premises, whatever may be legally required to comply with all valid laws,
ordinances, regulations, rules,

 

-19-

 



 

--------------------------------------------------------------------------------


orders, and requirements (now existing or hereafter enacted, adopted, or made
during the term hereof) of any and all federal, state, county, and municipal
authorities having jurisdiction over the manner in which Lessee conducts its
mining operations in, or use of, the Premises (including the use of other lands
in connection therewith), including specifically, but not exclusively, mine land
reclamation; control of stockpiling of surface overburden or iron formation
materials, and of tailings basins (location, erosion, vegetation, terracing or
other practical controls); stabilization of open pit embankments; and air,
water, and solid waste pollution. The termination of this Agreement for any
reason shall not release Lessee from any liability accrued prior to such
termination, and the Lessee shall erect such proper fences or guard rails with
respect to all shafts, pits, caves and other openings and excavations upon or
encompassing the Premises as will be adequate and sufficient to prevent persons,
vehicles and animals from falling into the same, and shall leave the surrendered
Premises, as a result of its operations or business hereunder, in such condition
as will not constitute a nuisance to persons and adjacent property, and as will
fully comply with all valid laws, ordinances, regulations, rules, orders and
requirements then existing of any and all governmental authorities having
jurisdiction over the conditions in which lands are left at the termination of
mining operations. Lessee agrees to defend and save harmless Lessors, except to
the extent of Lessors’ negligence or contributory negligence, from expense for
any liability for personal injury, property damage or orders or penalties
imposed by governmental authority arising out of the acts or omissions of Lessee
in its mining or use of the Premises. This indemnity shall expire five years
from the date of the expiration or termination of this Agreement and during such
five years, Lessors shall give Lessee reasonable written notice of any such
alleged claims and an opportunity to contest same.

 

-20-

 



 

--------------------------------------------------------------------------------


ARTICLE V

CONTROVERSY NOT TO SUSPEND RIGHTS

The uninterrupted right of the Lessee to the use of the Premises and to exercise
the rights and privileges herein provided for shall continue unsuspended
notwithstanding any controversy or disagreement between the parties hereto
respecting the same, provided the Lessee shall duly pay all royalties which may
accrue on shipments and minimum royalty or rent at the time or times and in the
manner stipulated in and by this Agreement.

ARTICLE VI

INSPECTION BY LESSORS

Lessors, or their duly authorized agents and employees, shall at all times have
the right to enter upon the Premises or stockpile grounds to inspect or survey
the same, provided they shall not thereby unnecessarily or unreasonably hinder
or interrupt the operation of the Lessee.

Lessors or their representative(s), as Lessors shall authorize in writing to
Lessee, shall have the right to enter any plant of the Lessee in which ore or
Taconite from the Premises is beneficiated for the purpose of inspection of
operations in such a manner as will not unreasonably interfere with said
operations and as will comply with mine safety laws and regulations.

ARTICLE VII

TERMINATION BY LESSORS

If the royalties or the minimum royalty or rent provided for remain unpaid after
the time above specified, or if the Lessee shall fail to keep any of the other
conditions and covenants herein expressed to be performed or observed by the
Lessee, and if either such failure shall continue for sixty (60) days after the
receipt by the Lessee of written notice from the Lessors,

 

-21-

 



 

--------------------------------------------------------------------------------


specifying any such failure, then and from thenceforward it shall be lawful for
the Lessors to declare this Agreement terminated and the rights of the Lessee
hereunder forfeited; provided, however, that if the Lessee shall deny the
failure alleged by the Lessors and shall demand arbitration thereof in the
manner hereinafter provided, the period required for the hearing and
determination of such matter by the arbitrators shall not be deemed a part of
said sixty (60) days hereinbefore referred to; and if the contention of the
Lessors be sustained by the arbitrators, the Lessee shall have sixty (60) days
after the issuance of the decision by the arbitrators in which to correct the
failure complained of.

ARTICLE VIII

NOTICES

All payments, reports, statements, and notices required or permitted to be made
and transmitted to the Lessors by the Lessee may be made or given by depositing
the same in the United States mail, postage prepaid, addressed to the Lessors at
their address hereinbefore referred to, or at such other address as the Lessors
may from time to time designate in writing, and all notices and communications
authorized to be given by the Lessors to the Lessee shall be addressed to the
Lessee at 1100 Superior Avenue, Cleveland, Ohio, 44114, or at such other address
as the Lessee may from time to time designate in writing; but any notice of
termination or default shall be effective only on actual delivery by certified
mail or otherwise.

ARTICLE IX

TERMINATION BY LESSEE

The Lessee shall have the right at any time, and from time to time, upon one
year’s notice in writing, to terminate this Agreement in its entirety, such
notice to be given in the manner provided in Article VIII above; and in such
case this Agreement shall terminate in its entirety

 

-22-

 



 

--------------------------------------------------------------------------------


one (1) year after the giving of such notice by the Lessee, provided that all of
the covenants, agreements and conditions hereof obligatory upon the Lessee,
including payment of all minimum royalty or rent and the royalties, if any, and
other sums that may have accrued and become payable hereunder (except current
taxes required to be paid by the Lessee but not then due and payable, which must
and will be paid by the Lessee within ten (10) days after they become due and
payable), shall have been fully kept, observed and performed by the Lessee; and
upon any such surrender or termination of this Agreement, the Lessee may, and
upon the written request of the Lessors shall, promptly execute and record, in
any public office where the aforementioned indenture of lease may have been
filed or recorded, an appropriate form of release and discharge.

ARTICLE X

SURRENDER AND REMOVAL

Upon the termination of this Agreement, by expiration of time, or otherwise, the
Lessee shall peacefully surrender possession of the Premises to the Lessors; and
thereafter the Lessee shall have six (6) months in which to remove all engines,
tools, machinery, railway tracks, shaft houses, buildings, dwellings or
structures and all other property of every nature and description erected or
placed by it upon the Premises so surrendered, except any and all supports
placed in any shafts, drifts, or openings upon the Premises, or any timber or
framework necessary to the use and maintenance of shafts or approaches to mines
or tramways within mines, none of which shall be so removed by the Lessee;
provided always, however, that none of said property may be so removed by the
Lessee unless all payments of taxes (except taxes not then due and payable),
royalties and other amounts payable hereunder shall have been made and all other
covenants, agreements and conditions hereof obligatory upon the Lessee shall
have been fully and faithfully observed and performed. Any such property not
removed within the six (6) month period shall

 

-23-

 



 

--------------------------------------------------------------------------------


become the property of Lessors, or Lessors may remove the same and be reimbursed
by Lessee for the cost thereof, provided such removal is completed and such
reimbursement is requested of Lessee within twelve (12) months after the
expiration of Lessee’s six (6) month period of removal.

ARTICLE XI

LIEN OF LESSORS

The Lessors shall at all times have and hold a lien upon all iron ore and
iron-bearing material (or any concentrates or products thereof) mined from the
Premises but not shipped, and upon all improvements placed upon the Premises by
the Lessee, as security for any unpaid balance of money due hereunder, and as
security for the performance by the Lessee of each and all of the covenants and
conditions hereof obligatory upon the Lessee. Nothing herein contained with
reference to the creation of a lien as above described shall prevent the sale
and removal of said iron ore, iron-bearing material, concentrates or products in
the usual course of Lessee’s business, nor the removal of any other property at
any time when said Lessee shall not be in default; and the above referred to
lien shall not, in case of sales of ore, concentrates or products to third
parties, be deemed to follow the ore, concentrates or products as against such
third parties.

ARTICLE XII

CROSS MINING RIGHTS

In the conduct of mining operations on the Premises, the Lessee shall have the
right, if it so desires, to mine and remove any of the iron ore or iron-bearing
material existing upon the Premises, on, over or through, any adjoining or other
property, and may, in accordance with good engineering practices then in effect
on the Mesabi Range, place or store the iron ore and

 

-24-

 



 

--------------------------------------------------------------------------------


iron-bearing material (or any concentrates or products thereof) from the
Premises upon any other property owned or controlled by the Lessee. The Lessee
may also, if it so desires, use the Premises, or any part thereof, and any
shafts, openings, pits, plants and stockpile grounds sunk or made thereon, for
the mining, removal, treatment and storing of any iron ore or iron-bearing
material (or any concentrates or products thereof) from any adjoining or other
property, or for any purpose or purposes connected therewith. The removal of
iron ore or iron-bearing material (or any concentrates or products thereof) from
the Premises under the provisions of this Article shall not be treated as a
mining and shipment to require the payment of royalty thereon, and royalty
thereon shall accrue only when the same are weighed and shipped from such other
property; provided, however, that until such weighing and shipment, the rights
and liens of the Lessors in and to such iron ores, iron-bearing material (or any
concentrates or products thereof), including but not limited to the right of
ingress to and egress from the lands on which iron ore and iron-bearing material
(or concentrates or products thereof) is stored, shall be preserved and
protected by the recognition thereof by the owners of such other property to
which same may be removed for a period of at least five (5) years after the
termination of the leasehold rights of the Lessee in and to such other property;
and the Lessors hereby agree to and do and will recognize for a period of five
(5) years after the termination of this Agreement with respect to the Premises
so used, the rights and liens of the owners of such other lands in and upon any
ores, concentrates or products therefrom which may be handled over, or placed,
or stored upon any part of the Premises. Should any iron ore or iron-bearing
material (or any concentrates or products thereof) of Lessors be stored upon
lands in Lessee’s possession, Lessee shall, to the extent the Lessee has title
thereto, before conveying or otherwise transferring any of such lands to other
parties or at the termination of this Agreement, transfer title to any of such
lands to Lessors or shall give to

 

-25-

 



 

--------------------------------------------------------------------------------


the Lessors in writing the right to enter upon the lands and to remove its
material so long as any such material is stored thereon.

The Lessee may also deposit any stripping or waste material from the Premises
upon any adjoining or other lands and may deposit any stripping or waste
material from any adjoining or other lands upon the Premises, but only at a
location on the Premises approved by Lessors and in such manner as will not
interfere with any future mining operations on the Premises.

ARTICLE XIII

BENEFICIATION

Taconite and Concentratable Ore upon which royalty may accrue or be payable
hereunder, may be treated on or off the Premises. If Lessee desires to treat
Taconite on the Premises, it may construct at a convenient and proper location
as mutually agreed upon the Premises a suitable plant or plants for properly
treating such Taconite. Lessee shall also have the right, at its election, and
when and in any manner it sees fit, to wash, jig, screen, sinter or otherwise
treat, beneficiate or concentrate any Concentratable Ore taken from the Premises
and for that purpose such Concentratable Ore may be removed to a plant or plants
established or maintained either upon the Premises or elsewhere upon lands owned
or controlled by Lessee, and iron ore or iron-bearing material from adjoining or
other property may be beneficiated, concentrated or otherwise treated in any
such plant or plants as may be established or maintained on the Premises.

With respect to tailings resulting from the concentration, beneficiation or
treatment of Concentratable Ore, Lessee shall have and is hereby granted the
right to commingle in common deposit tailings resulting from the concentration
or treatment of Concentratable Ore from the Premises with tailings resulting
from the concentration or treatment of Concentratable Ore

 

-26-

 



 

--------------------------------------------------------------------------------


removed from any adjoining or other property, it being understood and agreed,
however, that Lessors shall have no right, title or interest in tailings which
have been produced from the treatment of Taconite on which Lessee shall have
paid the royalties herein provided. Lessee shall keep accurate track and record
separately of the quantities before concentration or treatment of all such
Concentratable Ores either by weighing the same upon belt scales or other
weighing devices of standard design customarily used on the Mesabi Range in
similar practices, or by the use of uniformly sized cars or other containers or
measuring devices uniformly filled or by such other mutually agreed methods, and
the tailings commingled in any tailings basin as hereinbefore provided shall be
divided and allocated among the parties contributing thereto on the basis of the
quantities of the Concentratable Ores from the various properties contributing
thereto. Lessee, upon termination of this Agreement, shall, by a good and
sufficient instrument, grant and convey to the Lessors their respective
ownership in the aggregate of such tailings from Concentratable Ore deposited in
any such tailings basin, together with a perpetual easement for the removal
thereof, reserving to itself, however, all such proportions, if any, as may be
owned by it and the right to continue to deposit in such tailings basin tailings
resulting from the treatment of ores removed from other lands.

It is further understood and agreed that in order to facilitate the operations
of the Lessee in any such plant or plants so established or operated either upon
the Premises or other lands owned or leased by the Lessee, the Lessee may, if it
so desires, mix any Taconite or Concentratable Ore from the Premises with
Taconite or Concentratable Ore of a similar character from any other property or
properties within the Taconite Lands now or hereafter owned or leased by Lessee
prior to the beneficiation, concentration or treatment thereof; provided,
however, that in case and so long as the Lessee shall exercise such rights to
mix such materials it

 

-27-

 



 

--------------------------------------------------------------------------------


shall, as to Taconite or Concentratable Ore going into each such plant or
plants, keep accurate track and record separately of the quantity of the
Taconite or Concentratable Ore from the Premises going into such mixture, and of
the quantity of Taconite or Concentratable Ore from other properties going into
such mixtures, either by weighing the same before mixing, or by the use of
uniform-sized cars or other containers or measures or other mutually agreed
methods; and in such event the Concentrates resulting from the treatment of such
Concentratable Ore shall be conclusively deemed to have been derived from the
Premises and from such other lands in the proportion in which the quantity of
Concentratable Ore from the Premises used in such mixture bears to the total
quantity of Concentratable Ore contained in such mixture.

If Taconite is to be commingled after having been weighed, but before shipment,
the Lessee shall cause the quantity and character thereof to be carefully and
accurately determined so that the respective interests of Lessors in such
commingled material shall at all times be ascertainable and shall at all times
be protected to the end that Lessors shall receive when due, the same amount of
royalty for its proportion of such commingled material, as nearly as possible,
as it would have received if such material had not been commingled and had been
beneficiated, stockpiled and shipped separately.

For any quarter year in which the Lessee shall have exercised its rights to so
mix Taconite or Concentratable Ore from the Premises with those from other lands
prior to the completion of their beneficiation, concentration or shipment, the
report by the Lessee to the Lessors, for such quarter, as required by Section 5
of Article IV, shall also show separately, and for each classification of ores
upon which royalty is to be paid, the following:

 

(a)

The total weight of the Concentrates or Oxide Pellets made from such mixed ores
or materials in such quarter; and

 

-28-

 



 

--------------------------------------------------------------------------------


 

(b)

The weight or measured units (i.e., number of cars) of –

 

(1)

the Taconite or Concentratable Ore derived from the Premises; and

 

(2)

the Taconite or Concentratable Ore derived from other lands, so going into the
production of such Concentrates or Oxide Pellets; and

 

(c)

The weight or amount of such Concentrates assigned as derived from the Premises
as provided in this Article.

ARTICLE XIV

MATERIALS FROM PRIOR OPERATIONS

Iron-bearing material resulting from the treatment of Concentratable Ore and
lean ore deposited in stockpiles and tailings basins on the Premises or parts
thereof pursuant to the Mahoning Lease prior to this Agreement are included
under this Agreement for the term hereof. Certain tonnages of iron ore derived
from the Premises are, as of the date hereof, in stockpile on the North Half of
the North Half of the Southwest Quarter (N½-N½-SW¼) of Section Thirty-Five (35),
the North Half of the Northeast Quarter of the Southeast Quarter (N½-NE¼-SE¼) of
Section Thirty-Four (34), the Northwest Quarter of the Southeast Quarter
(NW¼-SE¼) of Section Thirty-Five (35), Township Fifty-Eight (58) North, Range
Twenty-One (21) West, and the Northwest Quarter of the Northeast Quarter
(NW¼-NE¼) of Section Ten (10), Township Fifty-Seven (57) North, Range Twenty-One
(21) West, Minnesota. The agreement dated May 20, 1913 between West Missabe Land
Co. and Lessee, the agreement dated May 19, 1947 between Grant Iron Mining
Company and Lessee, and the agreement dated December 1, 1950 between Grant Iron
Mining Company and Lessee, all of which govern such stockpiles on the above
lands, are terminated and superseded by the provisions hereof. The provisions
hereof shall also govern that stockpile situated on the Northeast Quarter of the
Southwest Quarter

 

-29-

 



 

--------------------------------------------------------------------------------


(NE¼-SW¼) and the Northwest Quarter of the Southeast Quarter (NW¼-SE¼), both in
Section Thirty-Four (34), Township Fifty-Eight (58) North, Range Twenty-One (21)
West, known as the “Midget Dump.”

Lessee shall have the right to remove such iron ore from stockpile and the
removal and commingling thereof shall be included as being within the ordinary
course of mining or grading out for the purposes of this Agreement.

ARTICLE XV

ARBITRATION

In case any disagreement or controversy shall arise between the parties hereto
relative to the observance or fulfillment of the terms and obligations hereof by
either party, then such controversy or disagreement shall be determined by
arbitration. Either party may within thirty (30) days after such disagreement
arises demand arbitration thereof and the party or parties making such demand
shall in writing specify the matter to be submitted to arbitration and at the
same time choose and nominate some disinterested competent person to act as an
arbitrator; thereupon within twenty (20) days after receipt of such written
notice the other party to this Agreement shall in writing choose and nominate a
disinterested and competent arbitrator and the two arbitrators so chosen shall
forthwith select a third arbitrator, giving written notice to both parties of
the choice so made and fixing a place and time for meeting not later than thirty
(30) days thereafter, at which both parties may appear and be heard touching
such controversy. The decision of said arbitrators shall be made in writing
within thirty (30) days after the completion of hearings thereon, and when
signed by a majority of them shall be final and conclusive upon both parties,
and the award so made shall be forthwith complied with. In case the notified
party shall neglect or refuse to choose and nominate an arbitrator as above
provided and within the

 

-30-

 



 

--------------------------------------------------------------------------------


time hereinabove specified, then the party demanding arbitration shall have the
right to name the second arbitrator. In case the two chosen by either of the
above methods shall fail to agree upon a third arbitrator and give notice as
herein provided, such third arbitrator shall, upon the application of either
party, be named by the person who may then be holding the Office of Chief Judge
of the United States District Court in and for the district in which Duluth,
Minnesota, is located, or the person holding an office which corresponds to such
office as now extant if it shall then have been abolished. The expense of any
such arbitration, including reasonable compensation for the arbitrators, shall
be paid by the party against which the award therein shall be made, or as
otherwise determined by the arbitrators.

ARTICLE XVI

HEADINGS

The captions appearing at the head of the articles and sections of this
Agreement are inserted for convenient reference purposes only and are not to be
considered in the interpretation and construction of this Agreement.

ARTICLE XVII

ASSIGNMENT

Neither this Agreement nor the Premises hereunder may be assigned, in whole or
in part, without prior written consent of the Lessors, which consent shall not
unreasonably be withheld; provided, however, that (1) Lessee may,
contemporaneously with the execution of this Agreement, assign undivided
interests in this Agreement to the participants in Hibbing Taconite Company, a
joint venture consisting of Bethlehem Steel Corporation, a Delaware corporation,
Pickands Mather & Co., a Delaware corporation, Hibbing Development Company, a
Minnesota partnership, and Ontario Hibbing Company, a Minnesota corporation; (2)
the above-named

 

-31-

 



 

--------------------------------------------------------------------------------


participants in the said joint venture may from time to time assign any portion
of their interest hereunder as among themselves, to reflect changes in their
interests in said joint venture; (3) any or all of said participants may assign
from time to time any interest hereunder to an assignee or assignees whose
liabilities hereunder are guaranteed by the assignor or whose financial
capability is demonstrated to the reasonable satisfaction of Lessors to be
sufficient to meet its liabilities under this Agreement; and (4) any or all of
said participants may subject its or their interests herein to the lien of a
mortgage or pledge to the extent necessary in order to secure such financing as
may be needed to bring the Premises into production or to refinance expenditures
made to bring the Premises into production.

ARTICLE XVIII

SUCCESSORS AND ASSIGNS

This Agreement shall extend to, inure to the benefit of and be binding upon the
respective successors and assigns of the parties hereto; subject, however, to
the provisions of Article XVII hereof.

ARTICLE XIX

INSOLVENCY

If the Lessee, during the term hereof, shall be adjudged insolvent or bankrupt,
or shall seek the protection of any insolvency or bankruptcy acts or laws, or
make any assignment for the benefit of its creditors, or if any execution be
issued or attachment levied against it or any of its effects whatsoever, and
such execution or attachment shall not be discharged, removed, vacated or bonded
within sixty (60) days from the receipt of written demand from the Lessors to so
discharge, remove, vacate or bond such execution or attachment, then in each and
every event:

 

-32-

 



 

--------------------------------------------------------------------------------


 

(a)

The royalties for all Merchantable Iron Ore, Concentrates and Taconite
theretofore shipped from the Premises and not theretofore paid for shall
forthwith and immediately become due and payable, any provision herein contained
to the contrary notwithstanding; and

 

(b)

The right of the Lessee to remove or ship or take away Merchantable Iron Ore,
Concentrates and Taconite from the Premises shall, upon written notice from
Lessors, be and remain suspended and no Merchantable Iron Ore, Concentrates or
Taconite shall thereafter be shipped, removed or taken away from the Premises by
the Lessee or any receiver of anyone claiming under this Agreement, unless and
until all royalties for such ore theretofore shipped and all sums payable
hereunder, including all taxes, assessments and governmental charges
hereinagreed to be paid by the Lessee and then payable, shall have been paid,
and, during the period that bankruptcy or insolvency shall continue, no
Merchantable Iron Ore, Concentrates or Taconite shall be shipped from the
Premises unless and until all royalties thereon shall have first been paid and
all other sums due and payable shall have been paid or, to the satisfaction of
the Lessors, secured to be paid; and

 

(c)

If the Lessee, or any receiver or representative of Lessee, or anyone claiming
under it, shall violate the conditions contained in subdivisions (a) or (b) of
this paragraph, the Lessors shall have the right to terminate and cancel this
Agreement subject to and upon the terms and conditions hereinafter provided, and
it shall expire and all rights of the Lessee, or any receiver or representative
of the Lessee, or anyone claiming under it, shall terminate sixty (60) days
after the service upon the Lessee, or the receiver of the Lessee, by the
Lessors, as herein provided, of a

 

-33-

 



 

--------------------------------------------------------------------------------


written notice specifying the particular default complained of, unless such
default shall have been remedied within such sixty (60) day period; and the
Lessors shall, at the expiration of said sixty (60) day period, if such default
be not then remedied, be entitled to the immediate possession of the Premises
and to institute any suitable proceeding or action to obtain possession of the
Premises, and the expiration of this Agreement, at the end of such notice
provided for, shall be in the same manner and have the same effect as if it were
the expiration by lapse of time of the term therein demised; and

 

(d)

All liens on any property, wheresoever situated, in this Agreement provided and
given, shall continue in full force and effect notwithstanding any termination
of this Agreement, until the full and complete satisfaction of all the terms
herein contained.

The rights reserved by the Lessors under this paragraph shall be in addition to
and not in derogation of the rights vested in the Lessors elsewhere in this
Agreement.

 

-34-

 



 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.

 

 

/s/ William W. Watson

 

William W. Watson

 

 

 

 

 

/s/ Louis W. Hill, Jr.

 

Louis W. Hill, Jr.

 

 

 

 

 

/s/ Harry L. Holtz

 

Harry L. Holtz

 

 

 

 

 

/s/ Joseph S. Micallef

 

Joseph S. Micallef

 

 

 

Trustees under that certain Trust Agreement executed December 7, 1906, by and
between Lake Superior Company, Limited, an association organized under the laws
of the State of Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill and
Edward T. Nichols; which Trust is commonly known as Great Northern Iron Ore
Properties.

 

 

 

 

 

MAHONING ORE AND STEEL

 

PARTNERSHIP (Bethlehem Steel

 

Corporation as General Partner)

 

 

 

 

 

By

/s/ Robert M. McCann

 

 

Vice President

 

 

 

 

Attest

/s/ R. G. Masters

 

 

Assistant Secretary

 



-35-

 



 

--------------------------------------------------------------------------------


STATE OF MINNESOTA

)

 

 

:

SS.

COUNTY OF RAMSEY

)

 

 

On this 9th day of June, 1981, before me, a Notary Public within and for said
County and State, personally appeared WILLIAM W. WATSON, Trustee under that
certain Trust Agreement executed December 7, 1906, by and between Lake Superior
Company, Limited, an association organized under the laws of the State of
Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill and Edward T.
Nichols; which Trust is commonly known as Great Northern Iron Ore Properties; to
me known to be the person described in and who executed the foregoing instrument
and acknowledged that he executed the same as his free act and deed as such
Trustee.

 

 

/s/ Carole D. Lockrem

 

Notary Public

 

My commission expires June 26, 1987

 

 

STATE OF MINNESOTA

)

 

 

:

SS.

COUNTY OF RAMSEY

)

 

 

On this 9th day of June, 1981, before me, a Notary Public within and for said
County and State, personally appeared LOUIS W. HILL, JR., Trustee under that
certain Trust Agreement executed December 7, 1906, by and between Lake Superior
Company, Limited, an association organized under the laws of the State of
Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill and Edward T.
Nichols; which Trust is commonly known as Great Northern Iron Ore Properties; to
me known to be the person described in and who executed the foregoing instrument
and acknowledged that he executed the same as his free act and deed as such
Trustee.

 

 

/s/ Carole D. Lockrem

 

Notary Public

 

My commission expires June 26, 1987

 

-36-

 



 

--------------------------------------------------------------------------------


STATE OF MINNESOTA

)

 

 

:

SS.

COUNTY OF RAMSEY

)

 

 

On this 9th day of June, 1981, before me, a Notary Public within and for said
County and State, personally appeared HARRY L. HOLTZ, Trustee under that certain
Trust Agreement executed December 7, 1906, by and between Lake Superior Company,
Limited, an association organized under the laws of the State of Michigan, and
Louis W. Hill, James N. Hill, Walter J. Hill and Edward T. Nichols; which Trust
is commonly known as Great Northern Iron Ore Properties; to me known to be the
person described in and who executed the foregoing instrument and acknowledged
that he executed the same as his free act and deed as such Trustee.

 

 

/s/ Carole D. Lockrem

 

Notary Public

 

My commission expires June 26, 1987

 

 

STATE OF MINNESOTA

)

 

 

:

SS.

COUNTY OF RAMSEY

)

 

 

On this 9th day of June, 1981, before me, a Notary Public within and for said
County and State, personally appeared JOSEPH S. MICALLEF, Trustee under that
certain Trust Agreement executed December 7, 1906, by and between Lake Superior
Company, Limited, an association organized under the laws of the State of
Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill and Edward T.
Nichols; which Trust is commonly known as Great Northern Iron Ore Properties; to
me known to be the person described in and who executed the foregoing instrument
and acknowledged that he executed the same as his free act and deed as such
Trustee.

 

 

/s/ Carole D. Lockrem

 

Notary Public

 

My commission expires June 26, 1987

 

 

-37-

 



 

--------------------------------------------------------------------------------


STATE OF PENNSYLVANIA

)

 

 

:

SS.

COUNTY OF LEHIGH

)

 

 

On this 24th day of July, 1981, before me, a Notary Public within and for said
County and State, personally appeared ROBERT M. McCANN and R. G. MASTERS to me
personally known, who being each by me duly sworn, did depose and say that they
are respectively the Vice President and Assistant Secretary of Bethlehem Steel
Corporation, a general partner of Mahoning Ore and Steel Partnership, the
partnership named in the foregoing instrument, and that said instrument was
signed in behalf of the partnership by authority of its Management Committee and
as the free act and deed of said partnership.

 

 

/s/ Beverly A. DeFubic

 

Notary Public

 

My commission expires January 7, 1985

 

 

-38-

 



 

--------------------------------------------------------------------------------


ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS AGREEMENT made and entered into as of the first day of January, 1979, among
MAHONING ORE AND STEEL PARTNERSHIP, a Minnesota partnership (hereinafter
referred to as “Assignor”), and BETHLEHEM STEEL CORPORATION, a Delaware
corporation, PICKANDS MATHER & CO., a Delaware corporation, HIBBING DEVELOPMENT
COMPANY, a Minnesota partnership, and ONTARIO HIBBING COMPANY, a Minnesota
corporation, as tenants in common, BETHLEHEM to the extent of an undivided Fifty
Per Cent (50%) interest, PICKANDS MATHER to the extent, of an undivided Ten Per
Cent (10%) interest, HIBBING DEVELOPMENT COMPANY to the extent of an undivided
Thirty-three and three thousand three hundred and thirty-three ten thousands Per
Cent (33.3333%) interest, and ONTARIO HIBBING to the extent of an undivided Six
and six thousand six hundred and sixty-seven ten thousands Per Cent (6.6667%)
interest (Bethlehem, Pickands Mather, Hibbing Development Company and Ontario
Hibbing being hereinafter referred to collectively as “Assignees”).

W I T N E S S E T H:

Assignor, for and in consideration of the covenants and agreements hereof to be
kept and performed by Assignees, does hereby assign, transfer and set over unto
Assignees all of its right, title and interest in, to and under that certain
Agreement and that certain Indenture of Lease, each dated as of January 1, 1979
between Trustees, Great Northern Iron Ore Properties, lessors, and Assignor as
lessee, under which Assignor has the right to mine iron-ore bearing material in
accordance with the terms and provisions thereof upon the lands leased which
consist of the

 

--------------------------------------------------------------------------------


following described premises situated in St. Louis County, and Itasca County,
State of Minnesota:

 

In St. Louis County;

Lots One (1), Two (2), Three (3) and Four (4) of Section One (1) and Lots One
(1), Two (2), Three (3) and Four (4) of Section Two (2), (all of the foregoing
described lots herein collectively referred to as “Tract 1”); the Northeast
Quarter of the Southwest Quarter (NE¼-SW¼), the Southeast Quarter of the
Southwest Quarter (SE¼-SW¼), the Northwest Quarter of the Southeast Quarter
(NW¼-SE¼) and the North Half of the Southwest Quarter of the Southeast Quarter
(N½-SW¼-SE¼) of Section Two (2); the Southeast Quarter of the Southeast Quarter
(SE¼-SE¼) of Section Three (3); the Southwest Quarter of the Northeast Quarter
(SW¼-NE¼), the Northwest Quarter of the Southeast Quarter (NW¼-SE¼) and the
Southwest Quarter of the Southeast Quarter (SW¼-SE¼) of Section Eight (8); the
Southwest Quarter of the Northeast Quarter (SW¼-NE¼) and the Southeast Quarter
of the Northeast Quarter (SE¼-NE¼) of Section Nine (9); the Northeast Quarter of
the Northeast Quarter (NE¼-NE¼), the Northeast Quarter of the Northwest Quarter
(NE¼-NW¼), the Northwest Quarter of the Northwest Quarter (NW¼-NW¼), the
Southwest Quarter of the Northwest Quarter (SW¼-NW¼), the Southeast Quarter of
the Northwest Quarter (SE¼-NW¼) and the Northwest Quarter of the Southwest
Quarter (NW¼-SW¼) of Section Ten (10), Township Fifty-Seven (57) North of Range
Twenty-one (21) West, St. Louis County;

 

In Itasca County;

 

The Southeast Quarter of the Southwest Quarter (SE¼-SW¼), of Section
Twenty-Seven (27); Township Fifty-Seven (57) North of Range Twenty-Two (22)
West, Itasca County.

 

including among such right, title and interest the right to take credit for
advance minimum royalty payments heretofore paid by Assignor or Assignor’s
predecessor in interest and subject to all restrictions, reservations, licenses,
easements and other such limitations as recited in said Agreement and Indenture
of Lease and such reservations of Assignor as are provided in an agreement of
even date between the parties hereto relating to the payment of royalties.

Assignor hereby represents to, and covenants and agrees with, Assignees that
Assignor has duly and faithfully kept, performed and observed the terms,
covenants, conditions,

 

-2-

 



 

--------------------------------------------------------------------------------


provisions, restrictions and obligations to be performed by Assignor and
accruing under the Agreement and Indenture of Lease prior to the date hereof.

Assignees hereby covenant and agree with Assignor that Assignees shall, and each
of them hereby does, assume and agree duly and faithfully to keep, perform and
observe the terms, covenants, conditions, provisions, restrictions and
obligations to be performed by Assignor and accruing under the Agreement and
Indenture of Lease from and after the date hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written by their respective officers
thereunto duly authorized.

 

 

 

 

MAHONING ORE AND STEEL PARTNERSHIP

 

 

 

 

 

Attest:

  /s/ R. G. Masters

 

By

BETHLEHEM STEEL CORPORATION

 

  Assistant Secretary

 

 

A General Partner

 

 

 

 

 

 

 

 

By

/s/ Robert M. McCann

 

 

 

 

Vice President

 

 

 

 

 

 

 

 

BETHLEHEM STEEL CORPORATION

 

 

 

 

 

Attest:

  /s/ R. G. Masters

 

By

/s/ Robert M. McCann

 

  Assistant Secretary

 

 

Vice President

 

 

 

 

 

 

 

 

 

PICKANDS MATHER & CO.

 

 

 

 

 

Attest:

  /s/ R. F. Oldenberg

 

By

/s/ H. P. Whaley

 

 

 

 

 

 

 

-3-

 



 

--------------------------------------------------------------------------------


 

 

 

ONTARIO HIBBING COMPANY

 

 

 

 

 

Attest:  

  /s/ [illegible]

 

By

/s/ G. H. G. Layt

 

 

 

 

 

 

 

 

 

 

 

 

 

HIBBING DEVELOPMENT COMPANY

 

 

 

By

Pickands Mather & Co., a General Partner

 

 

 

 

 

Attest:

  /s/ R. F. Oldenberg

 

By

/s/ H. P. Whaley

 

 

 

 

Vice President

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Vice President

 

 

-4-

 



 

--------------------------------------------------------------------------------


STATE OF Pennsylvania

)

 

 

)

SS.

COUNTY OF Lehigh

)

 

 

The foregoing instrument was acknowledged before me this 29th day of July, 1981,
by ROBERT M. McCANN and R. G. MASTERS of Bethlehem Steel Corporation, a general
partner of MAHONING ORE AND STEEL PARTNERSHIP, the partnership named in the
foregoing instrument, and that said instrument was signed in behalf of the
partnership by authority of its Management Committee and as the free act and
deed of said partnership.

 

 

/s/ Ethel H. Vary

 

Notary Public

 

My commission expires July 17, 1982

 

 

COMMONWEALTH OF PENNSYLVANIA

)

 

 

)

SS.

COUNTY OF LEHIGH

)

 

 

The foregoing instrument was acknowledged before me this 29th day of July, 1981,
by ROBERT M. McCANN, Vice President, of BETHLEHEM STEEL CORPORATION, a Delaware
corporation, on behalf of the corporation.

 

 

/s/ Ethel H. Vary

 

Notary Public

 

 

My commission expires July 17, 1982

 

-5-

 



 

--------------------------------------------------------------------------------


STATE OF OHIO

)

 

 

)

SS.

COUNTY OF CUYAHOGA

)

 

 

The foregoing instrument was acknowledged before me this 24th day of August,
1981, by H. P. WHALEY, Vice President, of PICKANDS MATHER & CO., a Delaware
corporation, on behalf of the corporation.

 

 

/s/ Kathleen M. Schupp

 

Notary Public

 

My commission expires August 26, 1981

 

 

PROVINCE OF ONTARIO

)

 

 

)

SS.

MUNICIPALITY OF METROPOLITAN TORONTO

)

 

 

The foregoing instrument was acknowledged before me this 20th day of August,
1981, by G. H. G. Layt, Vice President, of ONTARIO HIBBING COMPANY, a Minnesota
corporation, on behalf of the corporation.

 

 

/s/ [illegible]

 

Notary Public

 

My commission expires ________________________.

at the pleasure of the Crown.

 

-6-

 



 

--------------------------------------------------------------------------------


STATE OF Ohio

 

COUNTY OF Cuyahoga

 

The foregoing instrument was acknowledged before me this 24th day of August,
1981, by H. P. WHALEY, Vice President of Pickands Mather & Co., a General
Partner, of HIBBING DEVELOPMENT COMPANY, the partnership named in the foregoing
instrument and that said instrument was signed in behalf of the partnership by
authority of its Management Committee and as the free act and deed of said
partnership.

 

 

/s/ Kathleen M. Schupp

 

Notary Public

 

My commission expires August 26, 1981

 

 

-7-

 



 

--------------------------------------------------------------------------------


ASSIGNMENT OF INTEREST

UNDER MAHONING INDENTURE OF LEASE

AND MAHONING AGREEMENT

THIS ASSIGNMENT, dated as of the 1st day of February, 1981, from BETHLEHEM STEEL
CORPORATION, a Delaware corporation (hereinafter called the “Assignor”),

TO

BETHLEHEM HIBBING CORPORATION, a Minnesota corporation (hereinafter called the
“Assignee”),

W I T N E S S E T H :

WHEREAS, by an Indenture of Lease (the “Lease”) and by an Agreement (the
“Agreement”) each dated January 1, 1979, the Trustees of Great Northern Iron Ore
Properties leased to Mahoning Ore and Steel Partnership, a Minnesota
partnership, certain lands described hereinbelow; and

WHEREAS, by an Assignment and Assumption Agreement dated January 1, 1979, said
Mahoning Ore and Steel Partnership assigned to the Assignor, to Pickands Mather
& Co., a Delaware corporation, to Hibbing Development Company, a Minnesota
partnership, and to Ontario Hibbing Company, a Minnesota corporation, as tenants
in common, all of its right, title and interest in, to and under the Lease and
the Agreement, the Assignor to the extent of an undivided fifty percent (50%)
interest, said Pickands Mather & Co. to the extent of an undivided ten percent
(10%) interest, said Hibbing Development Company to the extent of an undivided
thirty-three and three thousand three hundred thirty-three ten thousandths
percent (33.3333%) interest, and said Ontario Hibbing Company to the extent of
an undivided six and six thousand six hundred sixty-seven ten thousandths
percent (6.6667%) interest; and

 

--------------------------------------------------------------------------------


WHEREAS, the Assignee has requested that the Assignor assign to it the
Assignor’s leasehold estate under said Assignment and Assumption Agreement, and
the Assignor is willing so to do;

NOW, THEREFORE, the Assignor, for and in consideration of the covenants and
agreements hereof to be kept and performed by the Assignee, does hereby assign,
transfer and set over to the Assignee all of the Assignor’s undivided fifty
percent (50%) interest as Assignee under said Assignment and Assumption
Agreement dated as of January 1, 1979, which interest is in respect of the
following described premises (hereinafter called the “Assigned Premises”),
located partly in St. Louis County and partly in Itasca County, in the State of
Minnesota:

 

In St. Louis County;

Lots One (1), Two (2), Three (3) and Four (4) of Section One (1) and Lots One
(1), Two (2), Three (3) and Four (4) of Section Two (2), (all of the foregoing
described lots herein collectively referred to as “Tract 1”); the Northeast
Quarter of the Southwest Quarter (NE 1/4 - SW 1/4), the Southeast Quarter of the
Southwest Quarter (SE 1/4 – SW 1/4), the Northwest Quarter of the Southeast
Quarter (NW 1/4 - SE 1/4) and the North Half of the Southwest Quarter of the
Southeast Quarter (N 1/2 - SW 1/4 - SE 1/4) of Section Two (2); the Southeast
Quarter of the Southeast Quarter (SE 1/4 - SE 1/4) of Section Three (3); the
Southwest Quarter of the Northeast Quarter (SW 1/4 - NE 1/4), the Northwest
Quarter of the Southeast Quarter (NW 1/4 - SE 1/4) and the Southwest Quarter of
the Southeast Quarter (SW 1/4 - SE 1/4) of Section Eight (8); the Southwest
Quarter of the Northeast Quarter (SW 1/4 -NE 1/4) and the Southeast Quarter of
the Northeast Quarter (SE 1/4 - NE 1/4) of Section Nine (9); the Northeast
Quarter of the Northeast Quarter (NE 1/4 - NE 1/4), the Northeast Quarter of the
Northwest Quarter (NE 1/4 – NW 1/4), the Northwest Quarter of the Northwest
Quarter (NW 1/4 - NW 1/4), the Southwest Quarter of the Northwest Quarter (SW
1/4 - NW 1/4), the Southeast Quarter of the Northwest Quarter (SE 1/4 - NW 1/4)
and the Northwest Quarter of the Southwest Quarter (NW 1/4 - SW 1/4) of Section
Ten (10), Township Fifty-Seven (57) North of Range Twenty-One (21) West, St.
Louis, County;

 

 

In Itasca County;

 

The Southeast Quarter of the Southwest Quarter (SE 1/4 -SW 1/4), of Section
Twenty-Seven (27); Township Fifty-Seven (57) North of Range Twenty-Two (22)
West, Itasca County.

 

-2-

 



 

--------------------------------------------------------------------------------


TOGETHER WITH all of the mining rights, easements, licenses and rights of way
which are appurtenant to the Assigned Premises and are held by the Assignor
under or pursuant to the said Assignment and Assumption Agreement, together with
the Assignor’s pro rata interest in the right to take credit for recoverable
minimum royalty payments made pursuant to the Lease.

The Assignee hereby accepts said Assignment and agrees to comply, from and after
the date hereof, with all of the terms and provisions of the Agreement, the
Lease and the Assignment and Assumption Agreement which are binding upon the
Assignor including, but not limited to, the terms and provisions thereof
concerning the payment of all royalties, taxes and other sums which are to be
paid by the assignees thereunder.

The Assignor shall give notice of this assignment to the other parties to the
said Assignment and Assumption Agreement and shall give notice to them that the
address of the Assignee is:

Bethlehem Hibbing Corporation

Attention: Secretary

Bethlehem, Pennsylvania 18016.

The provisions hereof shall run with the Assigned Premises and shall be binding
upon, and shall enure to the benefit of, the parties hereto and their successors
and assigns.

 

-3-

 



 

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have executed this Assignment
as of the day and year first above written.

 

 

 

BETHLEHEM STEEL CORPORATION,

ATTEST:

 

by

 

 

 

/s/ R. G. Masters

 

/s/ Robert M. McCann

Assistant Secretary

 

Vice President

 

 

 

 

 

 

 

 

BETHLEHEM HIBBING CORPORATION,

ATTEST:

 

by

 

 

 

/s/ R. G. Masters

 

/s/ H. J. Ashe

Assistant Secretary

 

Vice President

 

 

-4-

 



 

--------------------------------------------------------------------------------


COMMONWEALTH OF PENNSYLVANIA

)

 

 

:

SS.

COUNTY OF LEHIGH

)

 

 

The foregoing instrument was acknowledged before me this 29th day of July, 1981,
by Robert M. McCann, a Vice President of BETHLEHEM STEEL CORPORATION, a Delaware
corporation, on behalf of the corporation.

 

 

/s/ Ethel H. Vary

 

Notary Public

 

My Commission Expires July 17, 1982

 

COMMONWEALTH OF PENNSYLVANIA

)

 

 

:

SS.

COUNTY OF LEHIGH

)

 

 

The foregoing instrument was acknowledged before me this 29th day of July, 1981,
by H. J. Ashe, a Vice President of BETHLEHEM HIBBING CORPORATION, a Minnesota
corporation, on behalf of the corporation.

 

 

/s/ Ethel H. Vary

 

Notary Public

 

My Commission Expires July 17, 1982

 

 

 

-5-

 



 

--------------------------------------------------------------------------------


THIS INDENTURE, made and entered into this 19th day of March, 1993, but
effective as of January 1, 1993, by and between:

HARRY L. HOLTZ, JOSEPH S. MICALLEF, ROGER W. STAEHLE and ROBERT A. STEIN, as
Trustees under that certain Trust Agreement executed December 7, 1906, by and
between the Lake Superior Company, Limited, an association organized under the
laws of the State of Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill
and Edward T. Nichols; which trust is commonly known as GREAT NORTHERN IRON ORE
PROPERTIES,

 

parties of the first part, hereinafter referred to as “Lessors;” and

 

BETHLEHEM HIBBING CORPORATION, a Minnesota corporation (to the extent of an
undivided 50% interest), CLIFFS MINING COMPANY, a Delaware corporation formerly
known as Pickands Mather & Co. (to the extent of an undivided 10% interest),
ONTARIO HIBBING COMPANY, a Minnesota corporation (to the extent of an undivided
6.6667% interest) and HIBBING DEVELOPMENT COMPANY, a Minnesota general
partnership (to the extent of an undivided 33.3333% interest); which entities
are collectively known as HIBBING TACONITE JOINT VENTURE,

 

parties of the second part, hereinafter referred to as “Lessee,”

 

W I T N E S S E T H

 

WHEREAS, by an Indenture of Lease and Operating Agreement, each dated as of
January 1, 1979, the Lessors, or their respective predecessor Trustees, granted
to the Lessee, or its predecessor Mahoning Ore and Steel Partnership, a
Minnesota partnership, a leasehold estate, until and including December 31,
2026, in the following described tracts or parcels of land situated in the State
of Minnesota described as follows:

 

In St. Louis County:

 

Lots One (1), Two (2), Three (3) and Four (4) of Section One (1) and Lots One
(1), Two (2), Three (3) and Four (4) of Section Two (2), (all of the foregoing
described lots herein collectively referred to as “Tract 1”); the Northeast
Quarter of the Southwest Quarter (NE¼-SW¼), the Southeast Quarter of the
Southwest Quarter (SE¼-SW¼), the Northwest Quarter of the Southeast Quarter
(NW¼-SE¼) and the North Half of the Southwest Quarter of the Southeast Quarter
(N½-SW¼-SE¼) of Section Two (2); the Southeast Quarter of the Southeast Quarter
(SE¼-SE¼) of Section Three

 

--------------------------------------------------------------------------------


(3); the Southwest Quarter of the Northeast Quarter (SW¼-NE¼), the Northwest
Quarter of the Southeast Quarter (NW¼-SE¼) and the Southwest Quarter of the
Southeast Quarter (SW¼-SE¼) of Section Eight (8); the Southwest Quarter of the
Northeast Quarter (SW¼-NE¼) and the Southeast Quarter of the Northeast Quarter
(SE¼-NE¼) of Section Nine (9); the Northeast Quarter of the Northeast Quarter
(NE¼-NE¼), the Northeast Quarter of the Northwest Quarter (NE¼-NW¼), the
Northwest Quarter of the Northwest Quarter (NW¼-NW¼), the Southwest Quarter of
the Northwest Quarter (SW¼-NW¼), the Southeast Quarter of the Northwest Quarter
(SE¼-NW¼) and the Northwest Quarter of the Southwest Quarter (NW¼-SW¼) of
Section Ten (10), Township Fifty-seven (57) North of Range Twenty-one (21) West,
St. Louis County;

 

In Itasca County:

 

The Southeast Quarter of the Southwest Quarter (SE¼-SW¼), of Section
Twenty-seven (27); Township Fifty-seven (57) North of Range Twenty-two (22)
West, Itasca County;

 

which tracts or parcels of land are hereinafter referred to as the “Premises;”
and,

WHEREAS, it is mutually desired by the Lessors and the Lessee to amend said
Indenture of Lease and Operating Agreement as to certain particulars;

NOW, THEREFORE, in consideration of the Premises and of the respective benefits
to accrue to each of them by the making of this agreement, the parties hereby
agree unto and with each other that the said Operating Agreement dated as of
January 1, 1979, shall be and hereby is amended March 19, 1993, but effective as
of January 1, 1993, in the following particulars only, and not otherwise,
to-wit:

 

Article IV, Section 2., entitled “Royalty,” of the Operating Agreement is
amended by adding the following Section F. at the end of said Article IV,
Section 2.:

 

“F.

Notwithstanding the above royalty rate calculation and for the sole purpose of
determining an earned royalty rate for the ten-year period 1993 through 2002,
said earned royalty rate for each ton of Taconite shipped from the Premises,
except for *** , shall be the product resulting from multiplying (i) *** , by
(ii) a ratio of the Producer Price Index for the Iron and Steel Subgroup for the
quarterly

 

-2-

 



 

--------------------------------------------------------------------------------


calculation period, as defined within this Article IV, Section 2.F. hereof, to
the February 1993 Producer Price Index for the Iron and Steel Subgroup, by (iii)
the conversion factor, as defined in Article IV, Section 2.B.(3) hereinbefore,
said earned royalty rate to be calculated to four decimal places. For example:

 

 

$  

***  

x  

(PPI I/S Qtrly Calculation Period) x Conversion Factor

 

(February 1993 PPI I/S  

=  

113.0 )

 

Notwithstanding the above royalty rate calculation and for the sole purpose of
determining an earned royalty rate for the ten-year period 1993 through 2002,
said earned royalty rate for each ton of Taconite shipped from   ***  , shall be
the product resulting from multiplying (i)   ***  , by (ii) a ratio of the
Producer Price Index for the Iron and Steel Subgroup for the quarterly
calculation period, as defined within this Article IV, Section 2.F. hereof, to
the February 1993 Producer Price Index for the Iron and Steel Subgroup, by (iii)
the conversion factor, as defined in Article IV, Section 2.B.(3) hereinbefore,
said earned royalty rate to be calculated to four decimal places. For example:

 

 

$  

***  

x  

(PPI I/S Qtrly Calculation Period) x Conversion Factor

 

(February 1993 PPI I/S  

=  

113.0 )

 

For purposes of this Article IV, Section 2.F., the Producer Price Index for the
Iron and Steel Subgroup (PPI I/S), to be used for the quarterly calculation
period, shall be the unadjusted index (with 1982 = 100 as a base), commodity
code 10-1, published by the Bureau of Labor Statistics of the United States
Department of Labor for the second month in the quarterly period (i.e., for
February, May, August or November) of the quarter in which shipments are made.
For example: The PPI I/S for February would be used to calculate the royalty on
shipments made in the first calendar quarter.

 

In the event some period other than 1982 is used as a base of 100 in determining
the PPI I/S, such PPI I/S shall be adjusted so as to be in correct relationship
to such 1982 base. In the event the PPI I/S is changed or is not published by
any Federal agency, the index to be used as aforesaid shall be that index
published, which, after necessary adjustment, if any, provides the most
reasonable substitute for the PPI I/S during any period subsequent to the change
or cessation of publication, it being intended to substitute an index which most
accurately reflects the fluctuations in the prices of iron and steel in the
manner presently reported by the Producer Price Index for the Iron and Steel
Subgroup. If the parties hereto cannot agree upon a substitute index which
accomplishes this purpose, such question shall be determined by arbitration in
the manner hereinafter provided.

 

 

(1)

For the five-year period encompassing the years 1993, 1994, 1995, 1996 and 1997,
Lessee guarantees to produce not less than   ***   of the total Taconite shipped
from Taconite Lands for each and every year from the demised Premises and not
less than   ***   of the total Taconite shipped

 

-3-

 



 

--------------------------------------------------------------------------------


from Taconite Lands for said five-year period from the demised Premises. Lessee
further guarantees to produce not less than   ***   of the aforesaid   ***   for
said five-year period from   ***  . A deficiency of any or all of the
aforementioned production guarantees shall become a liability of the Lessee
payable to the Lessor in accordance with the terms set forth in the following
subparagraphs (a), (b) and (c), each liability independently calculated:

 

 

(a)

In the event Lessee produces less than   ***   of the total Taconite shipped
from Taconite Lands, for any reason whatsoever, from the demised Premises for
each and every year during said five-year period ending 1997, the Lessee shall
be liable to the Lessors for the production deficiency as of the end of each
year in which the production deficiency occurred at the calculated earned
royalty rate then in effect for the fourth quarter of that year in which the
production deficiency occurred, as defined within the first paragraph of Article
IV, Section 2.F. hereof. For purposes of the immediately preceding sentence,
said liability shall be payable January 20, of the year succeeding the
production deficiency.

 

 

(b)

In the event Lessee produces less than   ***   of the total Taconite shipped
from Taconite Lands, for any reason whatsoever, from the demised Premises during
said five-year period ending 1997, the Lessee shall be liable to the Lessors for
the production deficiency as of the end of 1997 at the calculated earned royalty
rate then in effect for the fourth quarter of 1997, as defined within the first
paragraph of Article IV, Section 2.F. hereof. For purposes of the immediately
preceding sentence, said liability shall be payable January 20, 1998.

 

 

(c)

In the event Lessee produces less than   ***   of the   ***   , as described in
Article IV, Section 2.F.(1) above, for any reason whatsoever, from *** during
said five-year period ending 1997, the Lessee shall be liable to the Lessors for
the production deficiency as of the end of 1997 at the calculated earned royalty
rate then in effect for the fourth quarter of 1997, as defined within Article
IV, Section 2.F. hereof. For purposes of the immediately preceding sentence,
said liability shall be payable January 20, 1998.

 

 

(2)

For the five-year period encompassing the years 1998, 1999, 2000, 2001 and 2002,
Lessee guarantees to produce not less than   ***   of the total Taconite shipped
from Taconite Lands for each and every year from the demised Premises and not
less than   ***   of the total Taconite shipped from Taconite Lands for said
five-year period from the demised Premises. Lessee further guarantees to produce
not less than   ***   of the aforesaid

 

-4-

 



 

--------------------------------------------------------------------------------


***   for said five year period from   ***  . A deficiency of any or all of the
aforementioned production guarantees shall become a liability of the Lessee
payable to the Lessor in accordance with the terms set forth in the following
subparagraphs (a), (b) and (c), each liability independently calculated:

 

 

(a)

In the event Lessee produces less than   ***   of the total Taconite shipped
from Taconite Lands, for any reason whatsoever, from the demised Premises for
each and every year during said five-year period ending 2002, the Lessee shall
be liable to the Lessors for the production deficiency as of the end of each
year in which the production deficiency occurred at the calculated earned
royalty rate then in effect for the fourth quarter of that year in which the
production deficiency occurred, as defined within the first paragraph of Article
IV, Section 2.F. hereof. For purposes of the immediately preceding sentence,
said liability shall be payable January 20, of the year succeeding the
production deficiency.

 

 

(b)

In the event Lessee produces less than   ***   of the total Taconite shipped
from Taconite Lands, for any reason whatsoever, from the demised Premises during
said five-year period ending 2002, the Lessee shall be liable to the Lessors for
the production deficiency as of the end of 2002 at the calculated earned royalty
rate then in effect for the fourth quarter of 2002, as defined within the first
paragraph of Article IV, Section 2.F. hereof. For purposes of the immediately
preceding sentence, said liability shall be payable January 20, 2003.

 

 

(c)

In the event Lessee produces less than   ***   of the   ***   , as described in
Article IV, Section 2.F.(2) above, for any reason whatsoever, from *** during
said five-year period ending 2002, the Lessee shall be liable to the Lessors for
the production deficiency as of the end of 2002 at the calculated earned royalty
rate then in effect for the fourth quarter of 2002, as defined within Article
IV, Section 2.F. hereof. For purposes of the immediately preceding sentence,
said liability shall be payable January 20, 2003.”

 

The first paragraph of Article IV, Section 2. is further amended by changing the
Lessors’ address to:

 

-5-

 



 

--------------------------------------------------------------------------------


“Trustees, Great Northern Iron Ore Properties

W-1290 First National Bank Building

St. Paul, Minnesota 55101-1361.”

 

All other notices which are to be sent to the Lessors shall be sent to this
revised address.

All other terms and conditions of the Indenture of Lease and Operating
Agreement, including the provisions stated in Article IV, Section 3., entitled
“Minimum Royalty,” are hereby ratified and affirmed.

 

IN WITNESS WHEREOF, the parties have duly executed this instrument in multiple
counterparts, all of which will be considered one and the same agreement, as of
the day and year first above written, but effective as of January 1, 1993.

 

-6-

 



 

--------------------------------------------------------------------------------


 

GREAT NORTHERN IRON ORE PROPERTIES

 

 

 

 

 

/s/ Harry L. Holtz

 

Harry Holtz

 

 

 

 

 

/s/ Joseph S. Micallef

 

Joseph S. Micallef

 

 

 

 

 

/s/ Roger W. Staehle

 

Roger W. Staehle

 

 

 

 

 

/s/ Robert A. Stein

 

Robert A. Stein

 

 

 

 

 

All as Trustees as aforesaid

 

 

STATE OF MINNESOTA

)

 

)

COUNTY OF RAMSEY

)

 

On this 17th day of June, 1993, before me, a Notary Public within and for said
County and State, appeared HARRY L. HOLTZ, JOSEPH S. MICALLEF, ROGER W. STAEHLE
and ROBERT A. STEIN, to me personally known, who, being by me each personally
sworn, did respectively say that they are Trustees under that certain Trust
Agreement executed December 7, 1906, by and between the Lake Superior Company,
Limited, an association organized under the laws of the State of Michigan, and
Louis W. Hill, James N. Hill, Walter J. Hill and Edward T. Nichols; which trust
is commonly known as GREAT NORTHERN IRON ORE PROPERTIES; and that as said
Trustees, they executed the foregoing instrument for the uses and purposes
therein mentioned.

 

 

/s/ Rose M. Tester

 

Notary Public

 

 

 

My commission expires 10-15-98

 

 

-7-

 



 

--------------------------------------------------------------------------------


 

BETHLEHEM HIBBING CORPORATION

 

 

 

 

 

 

 

By

/s/ A. A. Zimmerman

 

 

 

 

 

 

 

Attest

/s/ Stephen J. Selden

 

 

STATE OF Pennsylvania

)

 

)

COUNTY OF Lehigh

)

 

On this 14th day of June, 1993, before me, a Notary Public within and for said
County and State, personally appeared A. A. Zimmerman, the President of
BETHLEHEM HIBBING CORPORATION, a Minnesota corporation, to me known to be the
person described in and who executed the foregoing instrument on behalf of the
corporation, and acknowledged that he executed the same as his free act and
deed.

 

 

/s/ Lynn L. Deppe

 

Notary Public

 

 

 

My commission expires Dec. 27, 1993

 

 

-8-

 



 

--------------------------------------------------------------------------------


 

CLIFFS MINING COMPANY

 

 

 

 

 

 

 

By

/s/ Thomas J. O’Neil

 

 

Senior Vice President - Technical

 

 

 

 

Attest

/s/ J. E. Lenhard

 

 

STATE OF OHIO

)

 

)

COUNTY OF CUYAHOGA

)

 

On this 29th day of June, 1993, before me, a Notary Public within and for said
County and State, personally appeared Thomas J. O’Neil the Sr. Vice President of
CLIFFS MINING COMPANY, a Delaware corporation, to me known to be the person
described in and who executed the foregoing instrument on behalf of the
corporation, and acknowledged that he executed the same as his free act and
deed.

 

 

/s/ Lucille E. Shaner

 

Notary Public

 

 

 

My commission expires May 21, 1994

 

 

-9-

 



 

--------------------------------------------------------------------------------


 

ONTARIO HIBBING COMPANY

 

 

 

 

 

 

 

By

/s/ A. S. Mackenzie

 

 

 

 

 

 

 

Attest  

/s/ [illegible]

 

 

PROVINCE OF ONTARIO

)

 

)

DOMINION OF CANADA

)

 

On this 14th day of June, 1993, before me, a Notary Public within and for said
Province and Dominion, personally appeared A. S. MACKENZIE the President of
ONTARIO HIBBING COMPANY, a Minnesota corporation, to me known to be the person
described in and who executed the foregoing instrument on behalf of the
corporation, and acknowledged that he executed the same as his free act and
deed.

 

 

/s/ J.A. B. John

 

Notary Public

 

 

 

My commission expires at the Pleasure of the Crown

 

 

-10-

 



 

--------------------------------------------------------------------------------


 

HIBBING DEVELOPMENT COMPANY

By Pickands Hibbing Corporation

 

 

 

 

 

 

 

By

/s/ Thomas J. O’Neil

 

 

Vice President

 

 

 

 

Attest

/s/ J. E. Lenhard

 

 

Secretary

 

 

STATE OF OHIO

)

 

)

COUNTY OF CUYAHOGA

)

 

On this 29th day of June, 1993, before me, a Notary Public within and for said
County and State, personally appeared T. J. O’Neil, Vice President of Pickands
Hibbing Corporation, a general partner of HIBBING DEVELOPMENT COMPANY, a
Minnesota general partnership, to me known to be the person described in and who
executed the foregoing instrument on behalf of the general partnership, and
acknowledged that he executed the same as his free act and deed.

 

 

/s/ Lucille E. Shaner

 

Notary Public

 

 

 

My Commission Expires May 21, 1994

 

 

-11-

 



 

--------------------------------------------------------------------------------


THIS INDENTURE, made and entered into this 1st day of November, 2000, by and
between:

JOSEPH S. MICALLEF, HARRY L. HOLTZ, ROGER W. STAEHLE and ROBERT A. STEIN, as
Trustees under that certain Trust Agreement executed December 7, 1906, by and
between the Lake Superior Company, Limited, an association organized under the
laws of the State of Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill
and Edward T. Nichols; which Trust is commonly known as GREAT NORTHERN IRON ORE
PROPERTIES,

 

parties of the first part, hereinafter referred to as “Lessors;” and

 

BETHLEHEM HIBBING CORPORATION, a Minnesota corporation (to the extent of an
undivided 50% interest), CLIFFS MINING COMPANY, a Delaware corporation formerly
known as Pickands Mather & Co. (to the extent of an undivided 10% interest),
ONTARIO HIBBING COMPANY, a Minnesota corporation (to the extent of an undivided
6.6667% interest) and HIBBING DEVELOPMENT COMPANY, a Minnesota general
partnership (to the extent of an undivided 33.3333% interest); which entities
are collectively known as HIBBING TACONITE JOINT VENTURE,

 

parties of the second part, hereinafter referred to as “Lessee.”

 

W I T N E S S E T H

 

WHEREAS, by an Indenture of Lease dated January 1, 1979 and an Operating
Agreement dated January 1, 1979, as amended by that certain document dated March
19, 1993, but effective January 1, 1993, the Lessors, or their respective
predecessor Trustees, granted to the Lessee, or its predecessor Mahoning Ore and
Steel Partnership, a Minnesota partnership, a leasehold estate, until and
including December 31, 2026, in the following described tracts or parcels of
land situated in the State of Minnesota described as follows:

 

In St. Louis County:

Lots One (1), Two (2), Three (3) and Four (4) of Section One (1) and Lots One
(1), Two (2), Three (3) and Four (4) of Section Two (2), (all of the foregoing
described lots herein collectively referred to as “Tract 1”); the Northeast
Quarter of the Southwest Quarter (NE¼-SW¼), the Southeast Quarter of the
Southwest Quarter (SE¼-SW¼), the Northwest Quarter of the Southeast Quarter
(NW¼-SE¼) and the North Half of the Southwest

 

--------------------------------------------------------------------------------


Quarter of the Southeast Quarter (N½-SW¼-SE¼) of Section Two (2); the Southeast
Quarter of the Southeast Quarter (SE¼-SE¼) of Section Three (3); the Southwest
Quarter of the Northeast Quarter (SW¼-NE¼), the Northwest Quarter of the
Southeast Quarter (NW¼-SE¼) and the Southwest Quarter of the Southeast Quarter
(SW¼-SE¼) of Section Eight (8); the Southwest Quarter of the Northeast Quarter
(SW¼-NE¼) and the Southeast Quarter of the Northeast Quarter (SE¼-NE¼) of
Section Nine (9); the Northeast Quarter of the Northeast Quarter (NE¼-NE¼), the
Northeast Quarter of the Northwest Quarter (NE¼-NW¼), the Northwest Quarter of
the Northwest Quarter (NW¼-NW¼), the Southwest Quarter of the Northwest Quarter
(SW¼-NW¼), the Southeast Quarter of the Northwest Quarter (SE¼-NW¼) and the
Northwest Quarter of the Southwest Quarter (NW¼-SW¼) of Section Ten (10),
Township Fifty-seven (57) North, Range Twenty-one (21) West;

 

In Itasca County:

 

The Southeast Quarter of the Southwest Quarter (SE¼-SW¼) of Section Twenty-seven
(27), Township Fifty-seven (57) North, Range Twenty-two (22) West;

 

which tracts or parcels of land are hereinafter referred to as the “Premises;”
and

WHEREAS, it is mutually desired by the Lessors and the Lessee to further amend
said Operating Agreement as to certain particulars.

NOW, THEREFORE, in consideration of the Premises and of the respective benefits
to accrue to each of them by the making of this Amendment, the parties hereby
agree unto and with each other that the said Operating Agreement dated as of
January 1, 1979, as amended by that certain document dated March 19, 1993, but
effective January 1, 1993, shall be and hereby is further amended and effective
as of January 1, 2000, in the following particulars only, and not otherwise,
to-wit:

ARTICLE IV (LESSEE’S COVENANTS), Section 1., entitled “Operations,” is amended
by adding the following paragraphs at the end of this Section:

“The parties acknowledge that a railroad track has been constructed, and is
being used by Burlington Northern Inc., over a strip of land (hereinafter called
the “Track Lands”) which is across that part of the Premises described as the

 

-2-

 



 

--------------------------------------------------------------------------------


Southwest Quarter of the Northeast Quarter (SW¼-NE¼) of Section Nine (9), in
Township Fifty-seven (57) North, Range Twenty-one (21) West, St. Louis County,
Minnesota, and they acknowledge further, that in order to permit the mining of
the Track Lands, the railroad track will have to be moved. It is agreed that the
Lessee shall not forego the mining of the Track Lands merely because of the
expense involved in moving the railroad track; and it is further agreed that the
Lessors will permit the filling and grading of mined out areas of the Premises
to the extent necessary for the proper relocation of the railroad tracks.

 

The parties further acknowledge that a county road (St. Louis County) will be
constructed, for public use, over a strip of land (hereinafter called the “Road
Lands”) which is across that part of the Premises described as the Southwest
Quarter of the Northeast Quarter (SW¼-NE¼) of Section Nine (9), in Township
Fifty-seven (57) North, Range Twenty-one (21) West, St. Louis County, Minnesota,
and they acknowledge further, that in order to permit the mining of the Road
Lands, the county road will have to be moved. It is agreed that the Lessee shall
not forego the mining of the Road Lands merely because of the expense involved
in moving the county road; and it is further agreed that the Lessors will permit
the filling and grading of the mined out areas of the Premises to the extent
necessary for the proper relocation of the county road.”

 

All other terms and conditions of the Indenture of Lease and Operating
Agreement, as amended, are hereby ratified and affirmed.

IN WITNESS WHEREOF, the parties have duly executed this instrument in multiple
counterparts, all of which will be considered one and the same agreement, as of
the day and year first above written.

 

-3-

 



 

--------------------------------------------------------------------------------


 

LESSORS:

 

 

 

GREAT NORTHERN IRON ORE PROPERTIES

 

 

 

 

 

/s/ Joseph S. Micallef

 

Joseph S. Micallef

 

 

 

 

 

/s/ Harry L. Holtz

 

Harry L. Holtz

 

 

 

 

 

/s/ Roger W. Staehle

 

Roger W. Staehle

 

 

 

 

 

/s/ Robert A. Stein

 

Robert A. Stein

 

 

 

 

 

All as Trustees as aforesaid

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF RAMSEY

)

 

On this 14th day of December, 2000, before me, a Notary Public within and for
said County and State, personally appeared JOSEPH S. MICALLEF, HARRY L. HOLTZ,
ROGER W. STAEHLE and ROBERT A. STEIN, to me personally known, who, being by me
each personally sworn, did respectively say that they are Trustees under that
certain Trust Agreement executed December 7, 1906, by and between the Lake
Superior Company, Limited, an association organized under the laws of the State
of Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill and Edward T.
Nichols; which Trust is commonly known as GREAT NORTHERN IRON ORE PROPERTIES;
and that as said Trustees, they executed the foregoing instrument on behalf of
the Trust, and acknowledged that they executed the same as their free act and
deed.

 

 

/s/ Rose M. Tester

 

Notary Public

 

 

 

My Commission Expires 1-31-05

 

 

-4-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

BETHLEHEM HIBBING CORPORATION

 

 

 

 

 

 

 

By

/s/ J. P. Krum

 

 

President

 

 

 

 

Attest

/s/ E. J. Dindorf

 

 

STATE OF Pennsylvania

)

 

) ss.

COUNTY OF Lehigh

)

 

On this 20th day of November, 2000, before me, a Notary Public within and for
said County and State, personally appeared J. P. Krum the President of BETHLEHEM
HIBBING CORPORATION, a Minnesota corporation, to me known to be the person
described in and who executed the foregoing instrument on behalf of the
Corporation, and acknowledged that he executed the same as his free act and
deed.

 

 

/s/ Marian J. Seifert

 

Notary Public

 

 

 

My Commission Expires June 22, 2002

 

 

-5-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

CLIFFS MINING COMPANY

 

 

 

 

 

 

 

By

/s/ E. C. Dowling

 

 

Senior Vice President

 

 

 

 

Attest

/s/ J. E. Lenhard

 

 

STATE OF Ohio

)

 

) ss.

COUNTY OF Cuyahoga

)

 

On this 10th day of November, 2000, before me, a Notary Public within and for
said County and State, personally appeared E. C. Dowling the Senior Vice
President of CLIFFS MINING COMPANY, a Delaware corporation, to me known to be
the person described in and who executed the foregoing instrument on behalf of
the Corporation, and acknowledged that he executed the same as his free act and
deed.

 

 

/s/ Lucille E. Rindfleisch

 

Notary Public

 

 

 

My Commission Expires May 21, 2004

 

 

-6-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

ONTARIO HIBBING COMPANY

 

 

 

 

 

 

 

By

/s/ Brian Warry

 

 

 

 

 

 

 

Attest   

/s/ J. A. B. John

 

 

PROVINCE OF ONTARIO

)

 

) ss.

DOMINION OF CANADA

)

 

On this 27th day of November, 2000, before me, a Notary Public within and for
said Province and Dominion, personally appeared BRIAN WARRY the President of
ONTARIO HIBBING COMPANY, a Minnesota corporation, to me known to be the person
described in and who executed the foregoing instrument on behalf of the
Corporation, and acknowledged that he executed the same as his free act and
deed.

 

 

/s/ J. A. B. John

 

Notary Public

 

 

 

My Commission Expires at the pleasure of the Crown

 

 

-7-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

HIBBING DEVELOPMENT COMPANY
By Pickands Hibbing Corporation

 

 

 

 

 

 

 

By

/s/ E. C. Dowling

 

 

Senior Vice President

 

 

 

 

Attest   

/s/ J. E. Lenhard

 

 

STATE OF Ohio

)

 

) ss.

COUNTY OF Cuyahoga

)

 

On this 10th day of November, 2000, before me, a Notary Public within and for
said County and State, personally appeared E. C. Dowling, the Sr. Vice President
of Pickands Hibbing Corporation, a general partner of HIBBING DEVELOPMENT
COMPANY, a Minnesota general partnership, to me known to be the person described
in and who executed the foregoing instrument on behalf of the Partnership, and
acknowledged that he executed the same as his free act and deed.

 

 

 

/s/ Lucille E. Rindfleisch

 

Notary Public

 

 

 

My Commission Expires May 21, 2004

 

 

-8-

 



 

--------------------------------------------------------------------------------


THIS INDENTURE, made and entered into this 30th day of January, 2003, but
effective as of January 1, 2003, by and between:

JOSEPH S. MICALLEF, ROGER W. STAEHLE, ROBERT A. STEIN and JOHN H. ROE, III, as
Trustees under that certain Trust Agreement executed December 7, 1906, by and
between the Lake Superior Company, Limited, an association organized under the
laws of the State of Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill
and Edward T. Nichols; which Trust is commonly known as GREAT NORTHERN IRON ORE
PROPERTIES,

 

parties of the first part, hereinafter referred to as “Lessors;” and

 

BETHLEHEM HIBBING CORPORATION, a Minnesota corporation (to the extent of an
undivided 50% interest), CLIFFS MINING COMPANY, a Delaware corporation formerly
known as Pickands Mather & Co. (to the extent of an undivided 10% interest),
ONTARIO HIBBING COMPANY, a Minnesota corporation (to the extent of an undivided
6.6667% interest) and HIBBING DEVELOPMENT COMPANY, a Minnesota general
partnership (to the extent of an undivided 33.3333% interest); which entities
are collectively known as HIBBING TACONITE JOINT VENTURE,

 

parties of the second part, hereinafter referred to as “Lessee.”

 

W I T N E S S E T H

 

WHEREAS, by an Indenture of Lease dated January 1, 1979 and an Operating
Agreement dated January 1, 1979, as amended by that certain document dated March
19, 1993, but effective January 1, 1993 and later amended by that certain
document dated November 1, 2000, but effective January 1, 2000 (hereinafter
collectively referred to as the “Indenture of Lease and Operating Agreement”),
the Lessors, or their respective predecessor Trustees, granted to the Lessee, or
its predecessor Mahoning Ore and Steel Partnership, a Minnesota partnership, a
leasehold estate, until and including December 31, 2026, in the following
described tracts or parcels of land situated in the State of Minnesota described
as follows:

 

In St. Louis County:

Lots One (1), Two (2), Three (3) and Four (4) of Section One (1) and Lots One
(1), Two (2), Three (3) and Four (4) of Section Two (2), (all of the

 

--------------------------------------------------------------------------------


foregoing described lots herein collectively referred to as “Tract 1”); the
Northeast Quarter of the Southwest Quarter (NE¼-SW¼), the Southeast Quarter of
the Southwest Quarter (SE¼-SW¼), the Northwest Quarter of the Southeast Quarter
(NW¼-SE¼) and the North Half of the Southwest Quarter of the Southeast Quarter
(N½-SW¼-SE¼) of Section Two (2); the Southeast Quarter of the Southeast Quarter
(SE¼-SE¼) of Section Three (3); the Southwest Quarter of the Northeast Quarter
(SW¼-NE¼), the Northwest Quarter of the Southeast Quarter (NW¼-SE¼) and the
Southwest Quarter of the Southeast Quarter (SW¼-SE¼) of Section Eight (8); the
Southwest Quarter of the Northeast Quarter (SW¼-NE¼) and the Southeast Quarter
of the Northeast Quarter (SE¼-NE¼) of Section Nine (9); the Northeast Quarter of
the Northeast Quarter (NE¼-NE¼), the Northeast Quarter of the Northwest Quarter
(NE¼-NW¼), the Northwest Quarter of the Northwest Quarter (NW¼-NW¼), the
Southwest Quarter of the Northwest Quarter (SW¼-NW¼), the Southeast Quarter of
the Northwest Quarter (SE¼-NW¼) and the Northwest Quarter of the Southwest
Quarter (NW¼-SW¼) of Section Ten (10), Township Fifty-seven (57) North, Range
Twenty-one (21) West;

 

In Itasca County:

 

The Southeast Quarter of the Southwest Quarter (SE¼-SW¼) of Section Twenty-seven
(27), Township Fifty-seven (57) North, Range Twenty-two (22) West;

 

which tracts or parcels of land are hereinafter referred to as the “Premises;”
and

WHEREAS, it is mutually desired by the Lessors and the Lessee to further amend
said Operating Agreement as to certain particulars.

NOW, THEREFORE, in consideration of the Premises and of the respective benefits
to accrue to each of them by the making of this Amendment, the parties hereby
agree unto and with each other that the said Operating Agreement dated January
1, 1979, as amended by that certain document dated March 19, 1993, but effective
January 1, 1993, and later amended by that certain document dated November 1,
2000, but effective January 1, 2000, shall be and hereby is further amended as
of January 30, 2003, but effective January 1, 2003, in the following particulars
only, and not otherwise, to-wit:

 

-2-

 



 

--------------------------------------------------------------------------------


ARTICLE IV (LESSEE’S COVENANTS), Section 2., entitled “Royalty,” is amended by
adding the following Section G. and Section H. at the end of said Article IV,
Section 2.:

 

“G.

Notwithstanding the above, for the three-year period 2003 through 2005, the
royalty rate for each ton of Taconite shipped from the Premises shall be the
product resulting from multiplying (i)   ***  , by (ii) a ratio of the Producer
Price Index for the Iron and Steel Subgroup (PPI I/S) for the quarterly
calculation period, as defined within this Article IV, Section 2.G. hereof, to
the November 2002 Producer Price Index for the Iron and Steel Subgroup, by (iii)
the conversion factor, as defined in Article IV, Section 2.B.(3) hereinbefore,
said royalty rate to be calculated to four decimal places. For example:

 

 

$  

***  

x  

(PPI I/S Qtrly. Calculation Period) x Conversion Factor

 

(November 2002 PPI I/S = 117.9)

 

In no event shall the product derived from multiplying (i) by (ii), as defined
within this Article IV, Section 2.G. hereof, be less than   ***  .

 

For purposes of this Article IV, Section 2.G., the Producer Price Index for the
Iron and Steel Subgroup (PPI I/S), to be used for the quarterly calculation
period, shall be the unadjusted index (with 1982 = 100 as a base), commodity
code 10-1, published by the Bureau of Labor Statistics of the United States
Department of Labor for the second month in the quarterly period (i.e., for
February, May, August or November) immediately preceding the quarter in which
shipments are made. For example: The PPI I/S for February would be used to
calculate the royalty on shipments made in the second calendar quarter.

 

In the event some period other than 1982 is used as a base of 100 in determining
the PPI I/S, such PPI I/S shall be adjusted so as to be in a correct
relationship to such 1982 base. In the event the PPI I/S is changed or is not
published by any Federal agency, the index to be used as aforesaid shall be that
index published, which, after necessary adjustment, if any, provides the most
reasonable substitute for the PPI I/S during any period subsequent to the change
or cessation of publication, it being intended to substitute an index which most
accurately reflects the fluctuations in the prices of iron and steel in the
manner presently reported by the Producer Price Index for the Iron and Steel
Subgroup. If the parties hereto cannot agree upon a substitute index which
accomplishes this purpose, such question shall be determined by arbitration in
the manner hereinafter provided.

 

 

H.

Notwithstanding the above, beginning with the calendar year 2006 and continuing
for the remaining term of the Indenture of Lease and Operating Agreement, the
royalty rate for each ton of Taconite shipped from the Premises shall be the
product resulting from multiplying (i) *** , by (ii) a ratio of the Producer
Price Index for the Iron and Steel Subgroup (PPI I/S) for the quarterly
calculation period, as defined within this Article IV, Section 2.H. hereof, to
the November

 

-3-

 



 

--------------------------------------------------------------------------------


2005 Producer Price Index for the Iron and Steel Subgroup, by (iii) the
conversion factor, as defined in Article IV, Section 2.B.(3) hereinbefore, said
royalty rate to be calculated to four decimal places. For example:

 

 

$  

***  

x  

(PPI I/S Qtrly. Calculation Period) x Conversion Factor

 

(November 2005 PPI I/S)

 

For purposes of this Article IV, Section 2.H., the Producer Price Index for the
Iron and Steel Subgroup (PPI I/S), to be used for the quarterly calculation
period, shall be the unadjusted index (with 1982 = 100 as a base), commodity
code 10-1, published by the Bureau of Labor Statistics of the United States
Department of Labor for the second month in the quarterly period (i.e., for
February, May, August or November) immediately preceding the quarter in which
shipments are made. For example: The PPI I/S for February would be used to
calculate the royalty on shipments made in the second calendar quarter.

 

In the event some period other than 1982 is used as a base of 100 in determining
the PPI I/S, such PPI I/S shall be adjusted so as to be in a correct
relationship to such 1982 base. In the event the PPI I/S is changed or is not
published by any Federal agency, the index to be used as aforesaid shall be that
index published, which, after necessary adjustment, if any, provides the most
reasonable substitute for the PPI I/S during any period subsequent to the change
or cessation of publication, it being intended to substitute an index which most
accurately reflects the fluctuations in the prices of iron and steel in the
manner presently reported by the Producer Price Index for the Iron and Steel
Subgroup. If the parties hereto cannot agree upon a substitute index which
accomplishes this purpose, such question shall be determined by arbitration in
the manner hereinafter provided.”

 

ARTICLE IV (LESSEE’S COVENANTS), Section 3., entitled “Minimum Royalty,” is
amended by inserting the following paragraphs before the third full paragraph of
said Article IV, Section 3.:

“Notwithstanding the above, for the three-year period 2003 through 2005, the
minimum royalty shall be *** for each calendar year (2003, 2004 and
2005).   ***  .

 

Notwithstanding the above, beginning with the calendar year 2006 and continuing
for the remaining term of the Indenture of Lease and Operating Agreement, the
minimum royalty shall be the product resulting from multiplying (i)   ***  ,
hereinafter referred to as the “Base Minimum Royalty,” by (ii) a ratio of the
Producer Price Index for the Iron and Steel Subgroup (PPI I/S) for the quarterly
calculation period, as defined within this Article IV, Section 3. hereof, to the
November 2005 Producer Price Index for the Iron and Steel Subgroup, said minimum
royalty to be calculated to two decimal places. For example:

 

-4-

 



 

--------------------------------------------------------------------------------


 

$  

***  

x  

(PPI I/S Qtrly. Calculation Period)

 

(November 2005 PPI I/S)

 

For purposes of this Article IV, Section 3., the Producer Price Index for the
Iron and Steel Subgroup (PPI I/S), to be used for the quarterly calculation
period, shall be the unadjusted index (with 1982 = 100 as a base), commodity
code 10-1, published by the Bureau of Labor Statistics of the United States
Department of Labor for the second month in the quarterly period (i.e., for
February, May, August or November) immediately preceding the quarter for which
minimum royalty is due. For example: The PPI I/S for February would be used to
calculate the minimum royalty due for the second quarter, payable on the 20th
day of July.

 

In the event some period other than 1982 is used as a base of 100 in determining
the PPI I/S, such PPI I/S shall be adjusted so as to be in a correct
relationship to such 1982 base. In the event the PPI I/S is changed or is not
published by any Federal agency, the index to be used as aforesaid shall be that
index published, which, after necessary adjustment, if any, provides the most
reasonable substitute for the PPI I/S during any period subsequent to the change
or cessation of publication, it being intended to substitute an index which most
accurately reflects the fluctuations in the prices of iron and steel in the
manner presently reported by the Producer Price Index for the Iron and Steel
Subgroup. If the parties hereto cannot agree upon a substitute index which
accomplishes this purpose, such question shall be determined by arbitration in
the manner hereinafter provided.”

 

ARTICLE IV (LESSEE’S COVENANTS), Section 5., entitled “Reports,” is amended by
adding the following paragraph at the end of said Article IV, Section 5.:

“The Lessee shall furnish to the Lessors, upon written request from Lessors,
mining projections from the Premises. Mining projections shall include tonnage
and maps, of reasonable scale, which outline the areas from which the mining
projections were derived. The maps shall be prepared according to engineering
standards used at Hibbing Taconite.”

 

ARTICLE XII (CROSS MINING RIGHTS) is amended by inserting the words “in such
manner as will not interfere with any future mining operations on the Premises”
in the first paragraph, 12th line down, after the word “property” of said
Article XII.

All other terms and conditions of the Indenture of Lease and Operating
Agreement, as amended, are hereby ratified and affirmed.

 

-5-

 



 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this instrument in multiple
counterparts, all of which will be considered one and the same agreement, as of
the day and year first above written, but effective as of January 1, 2003.

 

-6-

 



 

--------------------------------------------------------------------------------


 

LESSORS:

 

 

 

GREAT NORTHERN IRON ORE PROPERTIES

 

 

 

 

 

/s/ Joseph S. Micallef

 

Joseph S. Micallef

 

 

 

 

 

/s/ Roger W. Staehle

 

Roger W. Staehle

 

 

 

 

 

/s/ Robert A. Stein

 

Robert A. Stein

 

 

 

 

 

/s/ John H. Roe, III

 

John H. Roe, III

 

 

 

 

 

All as Trustees as aforesaid

 

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF RAMSEY

)

 

On this 19th day of May, 2003, before me, a Notary Public within and for said
County and State, personally appeared JOSEPH S. MICALLEF, ROGER W. STAEHLE,
ROBERT A. STEIN and JOHN H. ROE, III, to me personally known, who, being by me
each personally sworn, did respectively say that they are Trustees under that
certain Trust Agreement executed December 7, 1906, by and between the Lake
Superior Company, Limited, an association organized under the laws of the State
of Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill and Edward T.
Nichols; which Trust is commonly known as GREAT NORTHERN IRON ORE PROPERTIES;
and that as said Trustees, they executed the foregoing instrument on behalf of
the Trust, and acknowledged that they executed the same as their free act and
deed.

 

 

 

/s/ Linda J. Bergen

 

Notary Public

 

 

 

My Commission Expires 1-31-2006

 

 

-7-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

BETHLEHEM HIBBING CORPORATION

 

 

 

 

 

 

 

By

/s/ Stephen J. Selden

 

 

 

 

 

 

 

Attest   

/s/ Lynda M. Reeman

 

 

STATE OF PENNSYLVANIA

)

 

) ss.

COUNTY OF Lehigh

)

 

On this 22nd day of April, 2003, before me, a Notary Public within and for said
County and State, personally appeared Stephen J. Selden the Secretary of
BETHLEHEM HIBBING CORPORATION, a Minnesota corporation, to me known to be the
person described in and who executed the foregoing instrument on behalf of the
Corporation, and acknowledged that he executed the same as his free act and
deed.

 

 

 

/s/ Judy C. Wuchter

 

Notary Public

 

 

 

My Commission Expires Mar. 19, 2006

 

 

-8-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

CLIFFS MINING COMPANY

 

 

 

 

 

 

 

By

/s/ E. C. Dowling, Jr.

 

 

Senior Vice President

 

 

 

 

Attest   

/s/ J. E. Lenhard

 

 

Vice President, Secretary and
General Counsel

 

 

STATE OF Ohio

)

 

) ss.

COUNTY OF Cuyahoga

)

 

On this 16th day of April, 2003, before me, a Notary Public within and for said
County and State, personally appeared E. C. Dowling the Sr. Vice President of
CLIFFS MINING COMPANY, a Delaware corporation, to me known to be the person
described in and who executed the foregoing instrument on behalf of the
Corporation, and acknowledged that he executed the same as his free act and
deed.

 

 

 

/s/ Lucille E. Rindfleisch

 

Notary Public

 

 

 

My Commission Expires May 21, 2004

 

 

-9-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

ONTARIO HIBBING COMPANY

 

 

 

 

 

 

 

By

/s/ B. W. Warry

 

 

 

 

 

 

 

Attest   

/s/ J. A. B. John

 

 

PROVINCE OF ONTARIO

)

 

) ss.

DOMINION OF CANADA

)

 

On this 14th day of April, 2003, before me, a Notary Public within and for said
Province and Dominion, personally appeared B. W. WARRY the President of ONTARIO
HIBBING COMPANY, a Minnesota corporation, to me known to be the person described
in and who executed the foregoing instrument on behalf of the Corporation, and
acknowledged that he executed the same as his free act and deed.

 

 

 

/s/ J. A. B. John

 

Notary Public

 

 

 

My Commission Expires at the pleasure of the Crown.

 

 

-10-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

HIBBING DEVELOPMENT COMPANY
By Pickands Hibbing Corporation

 

 

 

 

 

 

 

By

/s/ E. C. Dowling, Jr.

 

 

E. C. Dowling, Jr., Senior Vice President

 

 

 

 

Attest   

/s/ J. E. Lenhard

 

 

J. E. Lenhard, Secretary

 

 

STATE OF Ohio

)

 

) ss.

COUNTY OF Cuyahoga

)

 

On this 16th day of April, 2003, before me, a Notary Public within and for said
County and State, personally appeared E. C. Dowling, the Sr. Vice President of
Pickands Hibbing Corporation, a general partner of HIBBING DEVELOPMENT COMPANY,
a Minnesota general partnership, to me known to be the person described in and
who executed the foregoing instrument on behalf of the Partnership, and
acknowledged that he executed the same as his free act and deed.

 

 

 

/s/ Lucille E. Rindfleisch

 

Notary Public

 

 

 

My Commission Expires May 21, 2004

 

 

-11-

 



 

--------------------------------------------------------------------------------


THIS INDENTURE, made and entered into this 1st day of October, 2003, but
effective as of January 1, 2004, by and between:

JOSEPH S. MICALLEF, ROGER W. STAEHLE, ROBERT A. STEIN and JOHN H. ROE, III, as
Trustees under that certain Trust Agreement executed December 7, 1906, by and
between the Lake Superior Company, Limited, an association organized under the
laws of the State of Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill
and Edward T. Nichols; which Trust is commonly known as GREAT NORTHERN IRON ORE
PROPERTIES,

 

parties of the first part, hereinafter referred to as “Lessors;” and

 

HIBBING TACONITE HOLDING INC., a Minnesota corporation (to the extent of an
undivided 50% interest), CLIFFS MINING COMPANY, a Delaware corporation formerly
known as Pickands Mather & Co. (to the extent of an undivided 10% interest),
ONTARIO HIBBING COMPANY, a Minnesota corporation (to the extent of an undivided
6.6667% interest) and HIBBING DEVELOPMENT COMPANY, a Minnesota general
partnership (to the extent of an undivided 33.3333% interest); which entities
are collectively known as HIBBING TACONITE JOINT VENTURE,

 

parties of the second part, hereinafter referred to as “Lessee.”

 

W I T N E S S E T H

 

WHEREAS, by an Indenture of Lease dated January 1, 1979 and an Operating
Agreement dated January 1, 1979, as amended by that certain document dated March
19, 1993, but effective January 1, 1993 and further amended by that certain
document dated November 1, 2000, but effective January 1, 2000, and further
amended by that certain document dated January 30, 2003, but effective January
1, 2003 (hereinafter collectively referred to as the “Indenture of Lease and
Operating Agreement”), the Lessors, or their respective predecessor Trustees,
granted to the Lessee, or its predecessor Mahoning Ore and Steel Partnership, a
Minnesota partnership, a leasehold estate, until and including December 31,
2026, in the following described tracts or parcels of land situated in the State
of Minnesota described as follows:

 

--------------------------------------------------------------------------------


 

In St. Louis County:

 

Lots One (1), Two (2), Three (3) and Four (4) of Section One (1) and Lots One
(1), Two (2), Three (3) and Four (4) of Section Two (2), (all of the foregoing
described lots herein collectively referred to as “Tract 1”); the Northeast
Quarter of the Southwest Quarter (NE¼-SW¼), the Southeast Quarter of the
Southwest Quarter (SE¼-SW¼), the Northwest Quarter of the Southeast Quarter
(NW¼-SE¼) and the North Half of the Southwest Quarter of the Southeast Quarter
(N½-SW¼-SE¼) of Section Two (2); the Southeast Quarter of the Southeast Quarter
(SE¼-SE¼) of Section Three (3); the Southwest Quarter of the Northeast Quarter
(SW¼-NE¼), the Northwest Quarter of the Southeast Quarter (NW¼-SE¼) and the
Southwest Quarter of the Southeast Quarter (SW¼-SE¼) of Section Eight (8); the
Southwest Quarter of the Northeast Quarter (SW¼-NE¼) and the Southeast Quarter
of the Northeast Quarter (SE¼-NE¼) of Section Nine (9); the Northeast Quarter of
the Northeast Quarter (NE¼-NE¼), the Northeast Quarter of the Northwest Quarter
(NE¼-NW¼), the Northwest Quarter of the Northwest Quarter (NW¼-NW¼), the
Southwest Quarter of the Northwest Quarter (SW¼-NW¼), the Southeast Quarter of
the Northwest Quarter (SE¼-NW¼) and the Northwest Quarter of the Southwest
Quarter (NW¼-SW¼) of Section Ten (10), Township Fifty-seven (57) North, Range
Twenty-one (21) West;

 

In Itasca County:

 

The Southeast Quarter of the Southwest Quarter (SE¼-SW¼) of Section Twenty-seven
(27), Township Fifty-seven (57) North, Range Twenty-two (22) West;

 

which tracts or parcels of land are hereinafter referred to as the “Premises;”
and

WHEREAS, it is mutually desired by the Lessors and the Lessee to further amend
said Operating Agreement as to certain particulars.

NOW, THEREFORE, in consideration of the Premises and of the respective benefits
to accrue to each of them by the making of this Amendment, the parties hereby
agree unto and with each other that the said Operating Agreement dated January
1, 1979, as amended by that certain document dated March 19, 1993, but effective
January 1, 1993, and further amended by that certain document dated November 1,
2000, but effective January 1, 2000, and further amended by that certain
document dated January 30, 2003, but effective January 1, 2003, shall be and

 

-2-

 



 

--------------------------------------------------------------------------------


hereby is further amended as of October 1, 2003, but effective January 1, 2004,
in the following particulars only, and not otherwise, to-wit:

ARTICLE III (DEFINITIONS), is amended by replacing Paragraph (g), entitled
“ship,” “shipped” and “shipment”, in its entirety, with the following paragraph:

 

“(g)

“ship,” “shipped” and “shipment”: (i) When used with reference to Merchantable
Iron Ore, the removal of such ore from the Premises for any purpose other than
stockpiling, and, if stockpiled, the removal from stockpile for any purpose
other than restockpiling; (ii) when used with reference to Concentratable Ore,
the removal of such ore from the Premises for any purpose other than stockpiling
or treatment, and, if stockpiled, the removal from stockpile for any purpose
other than treatment or restockpiling; (iii) when used with reference to
Concentrates, the removal of such Concentrates from the place of treatment for
any purpose other than stockpiling; (iv) when used with reference to Mineable
Taconite from the Premises, the total tonnage of Mineable Taconite determined
*** ; and (v) when used with reference to Mineable Taconite removed from
stockpile, the month in which Mineable Taconite is removed from stockpile for
any purpose other than restockpiling.”

 

ARTICLE III (DEFINITIONS) is further amended by adding the following Paragraph
(n) at the end of said ARTICLE III (DEFINITIONS):

 

“(n)

“Mineable Taconite”: Taconite that, based on good engineering standards then in
effect on the Mesabi Range prior to the time Taconite is blasted, or removed
from stockpile, is considered suitable for treatment to produce Oxide Pellets,
Reduced Pellets or Partially Reduced Pellets. The density factor to be used to
convert cubic feet of Taconite, which has not been blasted, to tons of Mineable
Taconite is 11 cubic feet per ton. The factor to be used to convert tons of
stockpiled Taconite to tons of Mineable Taconite will be an equitable truck
factor that will be established at the time of removal.”

 

ARTICLE IV (LESSEE’S COVENANTS), Section 1., entitled “Operations,” is amended
by replacing the first paragraph of this Section 1. with the following
paragraph:

“All operations of the Lessee under this Agreement which involve the mining and
removal of any ores or materials from the Premises shall be conducted in a good
and workmanlike manner and in accordance with good engineering standards then in
effect on the Mesabi Range, and Lessee shall furnish to Lessors from time to
time upon their request, (i) one copy of Lessee’s mine maps and cross sections
(with the results of drilling shown thereon) respecting the Premises, (ii)
reports of the tonnage of all Mineable Taconite shipped or removed from
stockpile, and (iii) statements of the

 

-3-

 



 

--------------------------------------------------------------------------------


estimated tonnage of all Merchantable Iron Ore, Concentrates, Taconite, Mineable
Taconite, Concentratable Ore and any other iron-bearing materials mined from the
Premises and stockpiled thereon or elsewhere, it being understood that all such
information shall be such as the Lessee customarily obtains for its own records
and Lessee shall not be required to compile special reports or statements for
such purposes; provided, however, that, subject to the above requirements, the
Lessee may, from time to time and when and as it deems it desirable, use and
employ such methods of mining, treating, concentrating or beneficiating any or
all of the ores and iron-bearing materials in or derived from the Premises as it
may desire or find most profitable or economical.”

 

ARTICLE IV (LESSEE’S COVENANTS), Section 2., entitled “Royalty,” is amended by
inserting a comma and the words “Mineable Taconite” after the word
“Concentrates” in the first paragraph of said Section 2.

Section 2. is further amended by adding the following subsection (4) to said
Article IV, Section 2.B.:

 

“(4)

Notwithstanding the above, beginning January 1, 2004, and continuing for the
remaining term of the Indenture of Lease and Operating Agreement, the factor of
the percent of weight recovery for Mineable Taconite shall be   ***  .”

 

Section 2. is further amended by adding the following Paragraph I. at the end of
said Article IV, Section 2.:

 

“I.

Notwithstanding the above royalty rate calculations and for the sole purpose of
determining an earned royalty rate for the two-year period 2004 through 2005,
said earned royalty rate for each ton of Mineable Taconite shipped from the
Premises shall be the product resulting from multiplying (i)   ***  , by (ii) a
ratio of the Producer Price Index for the Iron and Steel Subgroup (PPI I/S) for
the quarterly calculation period, as defined within this Article IV, Section
2.I. hereof, to the November 2002 PPI I/S, said earned royalty rate to be
calculated to four decimal places. For example:

 

 

$  

***  

x  

(PPI I/S Qtrly. Calculation Period)

 

(November 2002 PPI I/S = 117.9)

 

With respect to the preceding paragraph, in no event shall the product derived
from multiplying (i) by (ii), as defined above within this Article IV, Section
2.I. hereof, be less than   ***  .

 

Notwithstanding the above royalty rate calculations and for the sole purpose of
determining an earned royalty rate beginning with the calendar year 2006, and

 

-4-

 



 

--------------------------------------------------------------------------------


continuing for the remaining term of the Indenture of Lease and Operating
Agreement, said earned royalty rate for each ton of Mineable Taconite shipped
from the Premises shall be the product resulting from multiplying (i)   ***  ,
by (ii) a ratio of the Producer Price Index for the Iron and Steel Subgroup (PPI
I/S) for the quarterly calculation period, as defined within this Article IV,
Section 2.I. hereof, to the November 2005 PPI I/S, said earned royalty rate to
be calculated to four decimal places. For example:

 

 

$  

***  

x  

(PPI I/S Qrtly. Calculation Period)

 

(November 2005 PPI I/S)

 

For purposes of this Article IV, Section 2.I., the PPI I/S, to be used for the
quarterly calculation period, shall be the unadjusted index (with 1982 = 100 as
a base), commodity code 10-1, published by the Bureau of Labor Statistics of the
United States Department of Labor for the second month in the quarterly period
(i.e., for February, May, August or November) immediately preceding the quarter
in which shipments are made. For example: The PPI I/S for February would be used
to calculate the royalty on shipments made in the second calendar quarter.

 

In the event some period other than 1982 is used as a base of 100 in determining
the PPI I/S, such PPI I/S shall be adjusted so as to be in correct relationship
to such 1982 base. In the event the PPI I/S is changed or is not published by
any Federal agency, the index to be used as aforesaid shall be that index
published, which, after necessary adjustment, if any, provides the most
reasonable substitute for the PPI I/S during any period subsequent to the change
or cessation of publication, it being intended to substitute an index which most
accurately reflects the fluctuations in the prices of iron and steel in the
manner presently reported by the Producer Price Index for the Iron and Steel
Subgroup. If the parties hereto cannot agree upon a substitute index, which
accomplishes this purpose, such question shall be determined by arbitration in
the manner hereinafter provided.”

 

ARTICLE IV (LESSEE’S COVENANTS), Section 3., entitled “Minimum Royalty,” is
amended by adding the following sentence at the end of the seventh full
paragraph beginning “If, at any time after the first calendar year of this
Agreement, the accumulated tonnage of Taconite...” of said Section 3.:

“Notwithstanding the above, beginning January 1, 2004, to determine the total
number of tons of Oxide Pellets paid for as escalated earned or minimum royalty,
the escalated earned or minimum royalty paid for each quarterly period shall be
divided by the quotient of (i) the earned royalty rate for each ton of Mineable
Taconite shipped from the Premises in effect in the calendar quarter for which
such determination is made, divided by (ii) the   ***   weight recovery
percentage of   ***  . For example:

 

 

-5-

 



 

--------------------------------------------------------------------------------


Quarterly Escalated Earned or Minimum Royalty

Quarterly Escalated Earned Royalty Rate for Mineable Taconite ÷   ***   ”

 

ARTICLE IV (LESSEE’S COVENANTS), Section 5., entitled “Reports,” is amended by
replacing the period at the end of subsection (d) with a semicolon, and by
adding the following subsection (e) at the end of the first paragraph of Section
5.:

 

“(e)

The tonnage of all Mineable Taconite shipped.”

 

ARTICLE XIX (INSOLVENCY), is amended by replacing Paragraph (a), in its
entirety, with the following paragraph:

 

“(a)

The royalties for all Merchantable Iron Ore, Concentrates, Mineable Taconite and
Taconite theretofore shipped from the Premises and not theretofore paid for
shall forthwith and immediately become due and payable, any provision herein
contained to the contrary notwithstanding; and”

 

ARTICLE XIX (INSOLVENCY) is further amended by replacing Paragraph (b), in its
entirety, with the following paragraph:

 

“(b)

The right of the Lessee to remove or ship or take away Merchantable Iron Ore,
Concentrates, Mineable Taconite or Taconite from the Premises shall, upon
written notice from Lessors, be and remain suspended and no Merchantable Iron
Ore, Concentrates, Mineable Taconite or Taconite shall thereafter be shipped,
removed or taken away from the Premises by the Lessee or any receiver of anyone
claiming under this Agreement, unless and until all royalties for such ore
theretofore shipped and all sums payable hereunder, including all taxes,
assessments and governmental charges herein agreed to be paid by the Lessee and
then payable, shall have been paid, and, during the period that bankruptcy or
insolvency shall continue, no Merchantable Iron Ore, Concentrates, Mineable
Taconite or Taconite shall be shipped from the Premises unless and until all
royalties thereon shall have first been paid and all other sums due and payable
shall have been paid or, to the satisfaction of the Lessors, secured to be paid;
and”

 

All other terms and conditions of the Indenture of Lease and Operating
Agreement, as amended, are hereby ratified and affirmed.

 

-6-

 



 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this instrument, in multiple
counterparts, all of which will be considered one and the same agreement, as of
the day and year first above written, but effective as of January 1, 2004.

 

-7-

 



 

--------------------------------------------------------------------------------


 

LESSORS:

 

 

 

GREAT NORTHERN IRON ORE PROPERTIES

 

 

 

 

 

/s/ Joseph S. Micallef

 

Joseph S. Micallef

 

 

 

 

 

/s/ Roger W. Staehle

 

Roger W. Staehle

 

 

 

 

 

/s/ Robert A. Stein

 

Robert A. Stein

 

 

 

 

 

/s/ John H. Roe, III

 

John H. Roe, III

 

 

 

 

 

All as Trustees as aforesaid

 

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF RAMSEY

)

 

On this 15th day of March , 2004, before me, a Notary Public within and for said
County and State, personally appeared JOSEPH S. MICALLEF, ROGER W. STAEHLE,
ROBERT A. STEIN and JOHN H. ROE, III, to me personally known, who, being by me
each personally sworn, did respectively say that they are Trustees under that
certain Trust Agreement executed December 7, 1906, by and between the Lake
Superior Company, Limited, an association organized under the laws of the State
of Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill and Edward T.
Nichols; which Trust is commonly known as GREAT NORTHERN IRON ORE PROPERTIES;
and that as said Trustees, they executed the foregoing instrument on behalf of
the Trust, and acknowledged that they executed the same as their free act and
deed.

 

 

 

/s/ Angela Jo Pollard

 

Notary Public

 

 

 

My Commission Expires Jan. 31, 2005

 

 

-8-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

HIBBING TACONITE HOLDING INC.

 

 

 

 

 

 

 

By

/s/ Gordon Spelich

 

 

 

 

 

 

 

Attest   

/s/ Kristin L. Kasmer

 

 

STATE OF Ohio

)

 

) ss.

COUNTY OF Summit

)

 

On this 10th day of February, 2004, before me, a Notary Public within and for
said County and State, personally appeared Gordon Spelich the Vice Pres. of
HIBBING TACONITE HOLDING INC., a Minnesota corporation, to me known to be the
person described in and who executed the foregoing instrument on behalf of the
Corporation, and acknowledged that he executed the same as his free act and
deed.

 

 

 

/s/ Thomas F. Wood

 

Notary Public

 

 

 

My Commission Expires ____________

 

My Commission Has No Expiration Date

 

Section 147.03 R.C.

 

 

-9-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

CLIFFS MINING COMPANY

 

 

 

 

 

 

 

By

/s/ E. C. Dowling, Jr.

 

 

Executive Vice President-Operations

 

 

 

 

Attest   

/s/ J. E. Lenhard

 

 

Vice President, Secretary and
General Counsel

 

 

STATE OF OHIO

)

 

) ss.

COUNTY OF CUYAHOGA

)

 

On this 6th day of February, 2004, before me, a Notary Public within and for
said County and State, personally appeared E. C. DOWLING, JR. the EXECUTIVE VICE
PRESIDENT-OPERATIONS of CLIFFS MINING COMPANY, a Delaware corporation, to me
known to be the person described in and who executed the foregoing instrument on
behalf of the Corporation, and acknowledged that he executed the same as his
free act and deed.

 

 

 

/s/ Joan M. Spirnak

 

Notary Public

 

 

 

My Commission Expires Aug. 2, 2005

 

 

-10-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

ONTARIO HIBBING COMPANY

 

 

 

 

 

 

 

By

/s/ B. W. Warry

 

 

 

 

 

 

 

Attest   

/s/ J. A. B. John

 

 

PROVINCE OF ONTARIO

)

 

) ss.

DOMINION OF CANADA

)

 

On this 3rd day of February, 2004, before me, a Notary Public within and for
said Province and Dominion, personally appeared BRIAN W. WARRY the PRESIDENT of
ONTARIO HIBBING COMPANY, a Minnesota corporation, to me known to be the person
described in and who executed the foregoing instrument on behalf of the
Corporation, and acknowledged that he executed the same as his free act and
deed.

 

 

/s/ J. A. B. John

 

Notary Public

 

 

 

My Commission Expires at the pleasure of the Crown.

 

 

-11-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

HIBBING DEVELOPMENT COMPANY
By Pickands Hibbing Corporation

 

 

 

 

 

 

 

By

/s/ E. C. Dowling, Jr.

 

 

E. C. Dowling, Jr., Vice President

 

 

 

 

Attest   

/s/ J. E. Lenhard

 

 

J. E. Lenhard, Secretary

 

 

STATE OF OHIO

)

 

) ss.

COUNTY OF CUYAHOGA

)

 

On this 6th day of February, 2004, before me, a Notary Public within and for
said County and State, personally appeared E. C. DOWLING, JR. the VICE PRESIDENT
of Pickands Hibbing Corporation, a general partner of HIBBING DEVELOPMENT
COMPANY, a Minnesota general partnership, to me known to be the person described
in and who executed the foregoing instrument on behalf of the Partnership, and
acknowledged that he executed the same as his free act and deed.

 

 

 

/s/ Joan M. Spirnak

 

Notary Public

 

 

 

My Commission Expires Aug 2, 2005

 

 

-12-

 



 

--------------------------------------------------------------------------------


 

THIS INDENTURE, made and effective this 1st day of January, 2006, by and
between:

JOSEPH S. MICALLEF, ROGER W. STAEHLE, ROBERT A. STEIN and JOHN H. ROE, III, as
Trustees under that certain Trust Agreement executed December 7, 1906, by and
between the Lake Superior Company, Limited, an association organized under the
laws of the State of Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill
and Edward T. Nichols; which Trust is commonly known as GREAT NORTHERN IRON ORE
PROPERTIES,

 

parties of the first part, hereinafter referred to as “Lessors;” and

 

HIBBING TACONITE HOLDING, INC., a Minnesota corporation (to the extent of an
undivided 50% interest), CLIFFS MINING COMPANY, a Delaware corporation formerly
known as Pickands Mather & Co. (to the extent of an undivided 10% interest),
ONTARIO HIBBING COMPANY, a Minnesota corporation (to the extent of an undivided
6.6667% interest) and HIBBING DEVELOPMENT COMPANY, a Minnesota general
partnership (to the extent of an undivided 33.3333% interest); which entities
are collectively known as HIBBING TACONITE JOINT VENTURE,

 

parties of the second part, hereinafter referred to as “Lessee.”

 

W I T N E S S E T H

 

WHEREAS, by an Indenture of Lease dated January 1, 1979 and an Operating
Agreement dated January 1, 1979, as amended by that certain document dated March
19, 1993, but effective January 1, 1993, and further amended by that certain
document dated November 1, 2000, but effective January 1, 2000, and further
amended by that certain document dated January 30, 2003, but effective January
1, 2003, and further amended by that certain document dated October 1, 2003, but
effective January 1, 2004 (hereinafter collectively referred to as the
“Indenture of Lease and Operating Agreement”), the Lessors, or their respective
predecessor Trustees, granted to the Lessee, or its predecessor Mahoning Ore and
Steel Partnership, a Minnesota partnership, a leasehold estate, until and
including December 31, 2026, in the following described tracts or parcels of
land situated in the State of Minnesota described as follows:

 

--------------------------------------------------------------------------------


 

In St. Louis County:

 

Lots One (1), Two (2), Three (3) and Four (4) of Section One (1) and Lots One
(1), Two (2), Three (3) and Four (4) of Section Two (2), (all of the foregoing
described lots herein collectively referred to as “Tract 1”); the Northeast
Quarter of the Southwest Quarter (NE¼-SW¼), the Southeast Quarter of the
Southwest Quarter (SE¼-SW¼), the Northwest Quarter of the Southeast Quarter
(NW¼-SE¼) and the North Half of the Southwest Quarter of the Southeast Quarter
(N½-SW¼-SE¼) of Section Two (2); the Southeast Quarter of the Southeast Quarter
(SE¼-SE¼) of Section Three (3); the Southwest Quarter of the Northeast Quarter
(SW¼-NE¼), the Northwest Quarter of the Southeast Quarter (NW¼-SE¼) and the
Southwest Quarter of the Southeast Quarter (SW¼-SE¼) of Section Eight (8); the
Southwest Quarter of the Northeast Quarter (SW¼-NE¼) and the Southeast Quarter
of the Northeast Quarter (SE¼-NE¼) of Section Nine (9); the Northeast Quarter of
the Northeast Quarter (NE¼-NE¼), the Northeast Quarter of the Northwest Quarter
(NE¼-NW¼), the Northwest Quarter of the Northwest Quarter (NW¼-NW¼), the
Southwest Quarter of the Northwest Quarter (SW¼-NW¼), the Southeast Quarter of
the Northwest Quarter (SE¼-NW¼) and the Northwest Quarter of the Southwest
Quarter (NW¼-SW¼) of Section Ten (10), Township Fifty-seven (57) North, Range
Twenty-one (21) West;

 

In Itasca County:

 

The Southeast Quarter of the Southwest Quarter (SE¼-SW¼) of Section Twenty-seven
(27), Township Fifty-seven (57) North, Range Twenty-two (22) West;

 

which tracts or parcels of land are hereinafter referred to as the “Premises;”
and

WHEREAS, it is mutually desired by the Lessors and the Lessee to further amend
said Operating Agreement as to certain particulars.

NOW, THEREFORE, in consideration of the Premises and of the respective benefits
to accrue to each of them by the making of this Amendment, the parties hereby
agree unto and with each other that the said Operating Agreement dated January
1, 1979, as amended by that certain document dated March 19, 1993, but effective
January 1, 1993, and further amended by that certain document dated November 1,
2000, but effective January 1, 2000, and further amended by that certain
document dated January 30, 2003, but effective January 1, 2003, and further

 

-2-

 



 

--------------------------------------------------------------------------------


amended by that certain document dated October 1, 2003, but effective January 1,
2004, shall be and hereby is further amended and effective as of January 1,
2006, in the following particulars only, and not otherwise, to-wit:

ARTICLE IV (LESSEE’S COVENANTS), Section 2., entitled “Royalty,” is amended by
adding the following Paragraph J. at the end of said Article IV, Section 2.:

 

“J.

Notwithstanding the above royalty rate calculations and for the sole purpose of
determining an earned royalty rate for the three-year period 2006 through 2008,
inclusive, said earned royalty rate for each ton of Mineable Taconite shipped
from the Premises shall be the product resulting from multiplying (i)   ***  ,
by (ii) a ratio of the Producer Price Index for the Iron and Steel Subgroup (PPI
I/S) for the quarterly calculation period, as defined within this Article IV,
Section 2.J. hereof, to the November 2002 PPI I/S, said earned royalty rate to
be calculated to four decimal places. For example:

 

 

$  

***  

x  

(PPI I/S Qtrly. Calculation Period)

 

(November 2002 PPI I/S = 117.9)

 

With respect to the preceding paragraph, in no event shall the product derived
from multiplying (i) by (ii), as defined above within this Article IV, Section
2.J. hereof, be less than   ***  .

 

Notwithstanding the above royalty rate calculations and for the sole purpose of
determining an earned royalty rate beginning with the calendar year 2009, and
continuing for the remaining term of the Indenture of Lease and Operating
Agreement, said earned royalty rate for each ton of Mineable Taconite shipped
from the Premises shall be the product resulting from multiplying (i)   ***  ,
by (ii) a ratio of the Producer Price Index for the Iron and Steel Subgroup (PPI
I/S) for the quarterly calculation period, as defined within this Article IV,
Section 2.J. hereof, to the November 2008 PPI I/S, said earned royalty rate to
be calculated to four decimal places. For example:

 

 

$  

***  

x  

(PPI I/S Qtrly. Calculation Period)

 

(November 2008 PPI PS)

 

For purposes of this Article IV, Section 2.J., the PPI I/S, to be used for the
quarterly calculation period, shall be the unadjusted index (with 1982 = 100 as
a base), commodity code 10-1, published by the Bureau of Labor Statistics of the
United States Department of Labor for the second month in the quarterly period
(i.e., for February, May, August or November) immediately preceding the quarter
in which shipments are made. For example: The PPI I/S for February would be used
to calculate the royalty on shipments made in the second calendar quarter.

 

-3-

 



 

--------------------------------------------------------------------------------


In the event some period other than 1982 is used as a base of 100 in determining
the PPI I/S, such PPI I/S shall be adjusted so as to be in correct relationship
to such 1982 base. In the event the PPI I/S is changed or is not published by
any Federal agency, the index to be used as aforesaid shall be that index
published, which, after necessary adjustment, if any, provides the most
reasonable substitute for the PPI I/S during any period subsequent to the change
or cessation of publication, it being intended to substitute an index which most
accurately reflects the fluctuations in the prices of iron and steel in the
manner presently reported by the Producer Price Index for the Iron and Steel
Subgroup. If the parties hereto cannot agree upon a substitute index, which
accomplishes this purpose, such question shall be determined by arbitration in
the manner hereinafter provided.”

 

ARTICLE IV (LESSEE’S COVENANTS), Section 3., entitled “Minimum Royalty,” is
amended by inserting the following paragraphs before the fifth full paragraph of
said Article IV, Section 3.:

“Notwithstanding the above, for the three-year period 2006 through 2008,
inclusive, the minimum royalty shall be   ***   for each calendar year (2006,
2007 and 2008).   ***  .

 

Notwithstanding the above, beginning with the calendar year 2009 and continuing
for the remaining term of the Indenture of Lease and Operating Agreement, the
minimum royalty shall be the product resulting from multiplying (i)   ***  ,
hereinafter referred to as the “Base Minimum Royalty,” by (ii) a ratio of the
Producer Price Index for the Iron and Steel Subgroup (PPI I/S) for the quarterly
calculation period, as defined within this Article IV, Section 3. hereof, to the
November 2008 Producer Price Index for the Iron and Steel Subgroup, said minimum
royalty to be calculated to two decimal places. For example:

 

 

$  

***  

x  

(PPI I/S Qtrly. Calculation Period)

 

(November 2008 PPI I/S)

”

 

All other terms and conditions of the Indenture of Lease and Operating
Agreement, as amended, are hereby ratified and affirmed.

IN WITNESS WHEREOF, the parties have duly executed this instrument, in multiple
counterparts, all of which will be considered one and the same agreement,
effective as of the day and year first above written, that being January 1,
2006.

 

-4-

 



 

--------------------------------------------------------------------------------


 

LESSORS:

 

 

 

GREAT NORTHERN IRON ORE PROPERTIES

 

 

 

 

 

/s/ Joseph S. Micallef

 

Joseph S. Micallef

 

 

 

 

 

/s/ Roger W. Staehle

 

Roger W. Staehle

 

 

 

 

 

/s/ Robert A. Stein

 

Robert A. Stein

 

 

 

 

 

/s/ John H. Roe, III

 

John H. Roe, III

 

 

 

 

 

All as Trustees aforesaid

 

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF RAMSEY

)

 

On this 20th day of March, 2006, before me, a Notary Public within and for said
County and State, personally appeared JOSEPH S. MICALLEF, ROGER W. STAEHLE,
ROBERT A. STEIN AND JOHN H. ROE, III, to me personally known, who, being by me
each personally sworn, did respectively say that they are Trustees under that
certain Trust Agreement executed December 7, 1906, by and between the Lake
Superior Company, Limited, an association organized under the laws of the State
of Michigan, and Louis W. Hill, James N. Hill, Walter J. Hill and Edward T.
Nichols; which Trust is commonly known as GREAT NORTHERN IRON ORE PROPERTIES;
and that as said Trustees, they executed the foregoing instrument on behalf of
the Trust, and acknowledged that they executed the same as their free act and
deed.

 

 

 

/s/ Linda J. Bergen

 

Notary Public

 

 

 

My Commission Expires 1-31-09

 

 

-5-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

HIBBING TACONITE HOLDING INC.

 

 

 

 

 

 

 

By

/s/ Carlos M. Hernandez

 

 

 

 

Printed Name/Title

VP C. Hernandez

 

 

STATE OF Indiana

)

 

) ss.

COUNTY OF Lake

)

 

On this 3rd day of May, 2006, before me, a Notary Public within and for said
County and State, personally appeared Carlos M. Hernandez, the Vice President of
HIBBING TACONITE HOLDING INC., a Minnesota corporation, to me known to be the
person described in and who executed the foregoing instrument on behalf of the
Corporation, and acknowledged that he executed the same as his free act and
deed.

 

 

 

/s/ Sarah M. Gasienica

 

Notary Public

 

 

 

My Commission Expires May 22, 2009

 

 

-6-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

CLIFFS MINING COMPANY

 

 

 

 

 

 

 

By

/s/ J. A. Carrabba

 

 

J. A. Carrabba

 

 

 

 

Printed Name/Title

President

 

 

STATE OF OHIO

)

 

) ss.

COUNTY OF CUYAHOGA

)

 

On this 8th day of March, 2006, before me, a Notary Public within and for said
County and State, personally appeared J. A. CARRABBA, the PRESIDENT of CLIFFS
MINING COMPANY, a Delaware corporation, to me known to be the person described
in and who executed the foregoing instrument on behalf of the Corporation, and
acknowledged that he executed the same as his free act and deed.

 

 

/s/ Joan M. Spirnak

 

Notary Public

 

 

 

My Commission Expires Aug. 2, 2010

 

 

-7-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

ONTARIO HIBBING COMPANY

 

 

 

 

 

 

 

By

/s/ C. Osborne

 

 

 

 

 

 

 

Printed Name/Title

C. Osborne

 

 

President & Treasurer

 

 

PROVINCE OF Ontario

)

 

) ss.

DOMINION OF Canada

)

 

On this 11th day of May, 2006, before me, a Notary Public within and for said
Province and Dominion, personally appeared Colin Osborne, the President &
Treasurer of ONTARIO HIBBING COMPANY, a Minnesota corporation, to me known to be
the person described in and who executed the foregoing instrument on behalf of
the Corporation, and acknowledged that he executed the same as his free act and
deed.

 

 

 

/s/ Greg McNels

 

Notary Public

 

 

 

My Commission Expires

None

 

 

-8-

 



 

--------------------------------------------------------------------------------


 

LESSEE:

 

 

 

HIBBING DEVELOPMENT COMPANY
By Pickands Hibbing Corporation

 

 

 

 

 

 

 

By

/s/ J. A. Carrabba

 

 

J. A. Carrabba

 

 

 

 

Printed Name/Title

President

 

 

STATE OF OHIO

)

 

) ss.

COUNTY OF CUYAHOGA

)

 

 

On this 8th day of March, 2006, before me, a Notary Public within and for said
County and State, personally appeared J. A. CARRABBA, the PRESIDENT of Pickands
Hibbing Corporation, a general partner of HIBBING DEVELOPMENT COMPANY, a
Minnesota general partnership, to me known to be the person described in and who
executed the foregoing instrument on behalf of the Partnership, and acknowledged
that he executed the same as his free act and deed.

 

 

/s/ Joan M. Spirnak

 

Notary Public

 

 

 

My Commission Expires Aug. 2, 2010

 

 



-9-

 

--------------------------------------------------------------------------------